 94307 NLRB No. 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent also asserts in its exceptions that the judge's com-ments, ``misstat[ements] of the record,'' and ``selective'' reading of
the record reflect an ``antiemployer and anticounsel bias.'' On care-
ful examination of the judge's decision and the record in this pro-
ceeding, we are satisfied that the Respondent was accorded a full
and fair hearing.2In any event, whatever distinction there may be between a rulethat requires employees to keep their wages confidential and onethat advises them that they should not discuss wagesÐand we can-not discern oneÐcertainly is obliterated by the Respondent's use of
a graphic that boldly indicates that the contents of an employee's
pay envelope are ``top secret.''3We use the term ``Union'' to refer collectively to both the HotelEmployees Local 17 (the Charging Party) and Teamsters Local 638,
because the Respondent had recognized the two Unions as joint rep-
resentatives of the unit employees, and the Respondent's unlawful
conduct was directed at both.4Although animus against the Union was manifested in the Re-spondent's commission of 8(a)(1) violations through its surveillance
of the Union's boycott poll and the references by its banquet man-
ager, Lisa Wyland, to a refusal to hire job applicants suspected of
being ``Union plants,'' we do not rely on those incidents for the sur-
face bargaining finding. They occurred after negotiations had termi-
nated and after the Respondent had withdrawn recognition from the
Unions.Radisson Plaza Minneapolis and Hotel Employeesand Restaurant Employees Union, Local 17 of
St. Paul/Minneapolis and Vicinity, AFL±CIO.
Cases 18±CA±10848, 18±CA±11034, and 18±CA±
11116April 16, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn November 7 and December 17, 1990, Adminis-trative Law Judge George F. McInerny issued the at-
tached Decision and Erratum, respectively. The Re-
spondent filed exceptions, a supporting brief, and a
supplemental citation of authority. The General Coun-
sel filed a cross-exception, supporting brief, and reply
brief, and the Respondent filed a reply.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions as modified and to adopt the recommended
Order as modified.1. The General Counsel excepted to the judge'sfinding that the Respondent's confidentiality rule re-
garding salaries was lawful. We find merit in the ex-
ception. The rule, which appears in the Respondent's
employee handbook and is accompanied by an illustra-
tion of a paycheck with the words ``TOP SECRET''
emblazoned across it, states:Your salary is determined individually, is con-fidential, and shouldn't be discussed with anyoneother than your supervisor or the Personnel De-
partment. [Emphasis added.]The judge reasoned that the rule was not mandatoryand noted that there is no evidence that employees
were warned or disciplined for contravening it. He
found, therefore, that the Respondent did not violate
the Act by maintaining the provision in its handbook.In Heck's, Inc., 293 NLRB 1111, 1119 (1989), theBoard found that the employer's maintenance of a rule``requesting'' employees not to discuss their wageswith each other was unlawful in the absence of a busi-
ness justification for the rule. The Board stated, ``This
prohibition constitutes a clear restraint on the employ-
ees' Section 7 right to engage in concerted activities
for mutual aid and protection concerning an undeni-
ably significant term of employment.'' Similarly, in
Waco, Inc., 273 NLRB 746 (1984), the Board foundthat supervisors' admonitions to employees against dis-
cussing wages violated the Act, in the absence of an
overriding business justification, notwithstanding that
such admonitions went unheeded and unenforced.
Thus, Heck's and Waco make clear that the finding ofa violation is not premised on mandatory phrasing,
subjective impact, or even evidence of enforcement,
but rather on the reasonable tendency of such a prohi-
bition to coerce employees in the exercise of funda-
mental rights protected by the Act. As the Respondent
has not established a business justification for the
handbook provision, we find that its maintenance of
the confidentiality rule violates Section 8(a)(1) of the
Act.2Therefore, we shall modify the recommendedOrder to direct that the Respondent cease maintaining
the rule and rescind the offending provision in the
handbook.2. We agree with the judge's finding that the Re-spondent engaged in surface bargaining throughout the
negotiations, in violation of Section 8(a)(5) and (1) of
the Act. During the period from July 1988 through
March 1989 (when negotiations took place), the Re-
spondent's dealings with the Union3both at the bar-gaining table and away from it were clearly calculated
to impede bargaining and weaken the Union with a
view to having it removed as the employees' collec-
tive-bargaining representative, rather than to reach
agreement. Although we rely on all the judge's find-
ings with respect to the Respondent's conduct duringthis period,4we attach special significance to the con-duct summarized below. 95RADISSON PLAZA MINNEAPOLISConcerning the Wyland incident, we have modified the rec-ommended Order insofar as it directs the Respondent to cease and
desist from refusing to hire applicants suspected of being union ad-
herents. Only the commentsÐand not any actual unlawful refusals
to hireÐwere alleged, litigated, and found as violations of the Act.5Like the judge, we reject the Respondent's argument that theUnion's failure to raise these matters with the Respondent's chief
negotiator, Arch Stokes, or directly at the bargaining table somehow
justifies or cancels out Kelly's response. In addition to the factors
considered by the judge, we find that it was not unreasonable for
the Union to approach the general manager about changes recently
made under his management, and that Kelly's response that there
could be no meetings on the subject until there was a contract dis-
couraged any pursuit of the matter in contract negotiations.6The Respondent argues that this unilateral action was lawful be-cause the wage adjustments were merely a continuation of a past
practice of applying a ``clearly delineated program'' to employee
wages. In fact, the evidence supplied by the Respondent failed to
show that the adjustments could reasonably be described as a mere
repetition of a clearly defined practice, i.e., they were not automati-
cally deducible, by a formula without discretionary elements, from
data made known to the Union. The procedure by which the adjust-
ments were determined was sufficiently flexible as to make it subject
to the bargaining obligation.7We do not rely on the judge's rationale that insistence on thehandbook was not economically justified. See Reichhold Chemical,288 NLRB 69 (1988).8The judge also found that the demand for incorporation of thehandbook could reasonably be read as destabilizing terms and condi-
tions of employment, not by making them continuously bargainable
throughout the agreement, but by allowing the Respondent to change
them unilaterally at will. The Respondent has objected that a nota-
tion in its negotiators' bargaining notes indicates that Stokes has as-
sured the Union that the Respondent would bargain over any mid-
term changes in the subjects included in the handbook. The reserva-
tion of rights language in the handbook is consistent with this assur-
ance, however, and the Respondent never proposed either deleting
that handbook language or receding from its demand that the hand-
book be incorporated into the contract. In any event, for the reasons
noted above, the Respondent's insistence on incorporating the hand-
book into the contract was indicative of bad faith even assuming that
the Respondent was merely demanding a regime of continual bar-
gaining, at its option, over most terms and conditions of employment
as defined in the handbook.9See NLRB v. A-1 King Size Sandwiches, 732 F.2d 872, 877 (11thCir. 1984), cert. denied 469 U.S. 1035 (1984), citing NLRB v. John-son Mfg. Co. of Lubbock, 458 F.2d 453, 455 (5th Cir. 1992).First, we agree with the judge that three independentviolations of Section 8(a)(5) committed by the Re-
spondent manifest a mindset inconsistent with accept-
ance of the Union as the unit employees' bargaining
representative for the negotiation of terms and condi-
tions of employment. In October 1988, the Respond-
ent's General Manager, John Kelly (who was also a
member of the Respondent's negotiating committee),
rebuffed a union request to discuss changes in banquet
department and kitchen job assignments, saying that
such matters could not be discussed with the Union
until there was a collective-bargaining agreement and
suggesting that individual meetings between Kelly and
the employees would be a reasonable substitute for
discussions with the Union.5In March 1989, the Re-spondent made a unilateral decision on wage increases
for 40 percent of the employees, to become effective
in April. The Union first learned about the increases
in April from employees who had received them.6Around the same time, the Respondent stalled in re-
sponding to the Union's March 14 request for an up-
dated list of basic information about the unit employ-
ees (e.g., their addresses, current wage rates, and job
classifications). The Respondent never explained why
such information could not have been promptly sup-
plied, and ultimately defended its failure to supply it
at all on the ground that it had received word of the
employee decertification petition filed on March 24.Second, we also take note of the Respondent's con-tinuing insistence on incorporating in the agreement
the employee handbook which it had used to operate
the hotel on a nonunion basis and which was used at
its other hotels to govern the working conditions of
nonbargaining unit employees. The Respondent's posi-
tion throughout negotiations was that this handbookand the Respondent's existing policies on wage in-creases and benefits were to continue to govern. Be-
cause the Respondent included the handbook as an ex-
ception to the zipper clause (a clause titled ``Complete
Agreement,'' which had otherwise been agreed upon
by the parties), and because the handbook provided
that the Respondent reserved the right to alter or dis-
continue any of the benefits or other policies contained
within it at any time ``according to the needs of the
business,'' the clause would operate, at best, as what
the General Counsel correctly describes as a ``per-
petual reopener clause'' encompassing the substantial
number of significant mandatory subjects of bargaining
contained in the handbook.7Such a provision is atodds with the basic concept of a collective-bargaining
agreement.8Since unions are statutorily guaranteed theright to bargain over any change in any term or condi-
tion of employment, the Union could do just as well
with no contract at all.9The Respondent's insistence on continuing to con-trol employee working conditions through its handbook
is perhaps a clue to what was meant by its negotiator
Stokes' demand, from the outset, that any agreement
be ``tailored'' to the Respondent's unique needsÐ
needs that were never clearly defined but that osten-
sibly rendered agreements with any other hotels, in-
cluding hotels owned by Radisson, totally unsuitable as
starting points from which bargaining might begin.
Like the demand of the transportation employer in
NLRB v. Overnite Transportation Co., 938 F.2d 815,822 (7th Cir. 1991), for a contract guaranteeing ``uni-
formity'' among all its terminals, this demand for ``tai-
loring'' smacks of an intent to remain unpersuaded by
any combination of language from other agreements on 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10The Union's action of returning, in the January 11 bargainingsession, to its earlier proposal of an area agreement was possibly the
result its frustration at its fruitless efforts to clarify the Respondent's
``tailoring'' demand. (The agreement was one that applied to another
Radisson hotel, known as the ``Radisson South agreement.'') As the
judge found, however, the Union soon thereafter (under cover of a
letter dated Jan. 18) proposed the agreement with the inclusion of
provisions on which the parties had previously agreed. Under all the
circumstances, we agree with the judge that the Union's action did
not constitute bad-faith bargaining nor does it otherwise justify the
Respondent's approach to negotiations, considered as a whole.11When a union representative objected to the Respondent's get-ting involved in the details of how the Union would solicit and se-
cure contract ratification from employees it represented, negotiator
Stokes indicated that the Respondent would continue to press a rati-
fication clause, notwithstanding the Union's desire not to bargain
over this permissive subject.12See Crispus Attucks Children's Center, 299 NLRB 815 fn. 3(1990) (bad faith shown in employer's refusal to agree to longer and
more frequent bargaining sessions).13While it is true, as the Respondent points out, that the Uniontook up 2 hours during a recess in one bargaining session to famil-
iarize a new union negotiator with bargaining issues, we cannot con-
clude that this conduct is grounds for declining to find evidence of
bad faith in the Respondent's pattern of dilatory conduct over the
9 months during which the parties were in negotiations.14Dresser Industries, 264 NLRB 1088 (1982), approved in BryanMemorial Hospital v. NLRB, 814 F.2d 1259 (8th Cir. 1987), enfg.279 NLRB 222 (1986). Dresser makes clear that a decertificationpetition cannot, per se, serve as grounds for good-faith doubt; rather
such grounds may be established only if the employer is presented
with such a petition supported by a majority of unit employees. 264
NLRB at 1089 fn. 7. The petition in this case was signed by 87 out
of 165 employees; and Bob Ogren, the employee who circulated it,
informed Stokes of the petition on March 28. It is not clear, how-
ever, whether Ogren advised Stokes of the number of signatures on
the petition. Because, as explained below, we agree with the judge's
finding that the petition was tainted by the Respondent's previously
committed unfair labor practices, we find it unnecessary to determine
whether, in the absence of taint, the Respondent's knowledge of the
petition would have provided it with an objective basis for with-
drawing recognition.15Celanese Corp. of America, 95 NLRB 664, 673 (1951) (``themajority issue must not have been raised by the employer in a con-text of illegal antiunion activities, or other conduct by the employer
aimed at causing disaffection from the union or indicating that in
raising the majority issue the employer was merely seeking to gain
time in which to undermine the union.'') (Emphasis in original).16Premier Cablevision, 293 NLRB 931, 933 fn. 5 (1989).the major subjects of bargaining that the Union mightpropose.10Finally, we note conduct suggesting that the Re-spondent was focused more intently on the prospect of
a termination of its bargaining obligation through the
Union's loss of majority than on the successful nego-
tiation of a collective-bargaining agreement. See
Prentice-Hall, Inc., 290 NLRB 646 (1988) (evidencethat employer was counting on union loss of majority
after stalled bargaining). Thus, after briefly reneging at
the outset on its recognition of the Union (recognition
which was predicated on the results of a mutually
agreed card check), the Respondent's representatives
thereafter frequently referred to the slim margin of
union majority; and proposals the Respondent was
pressing up to the point at which it withdrew recogni-
tion required that the Union secure a two-thirds major-
ity in a ratification vote of any agreement reached11and allowed the Respondent to require proof of union
majority in each year covered by the agreement. Fur-
ther, progress in negotiations was impeded by the Re-
spondent's unwillingness to agree to the Union's re-
quests for more frequent bargaining sessions12and thepenchant of the Respondent's chief negotiator, Stokes,
for consuming time during the 11 negotiating sessions
with extensive perambulations on such topics as
changes in tax laws, a former HEW Secretary's book
on health care, union corruption, and his anger at ad-
verse union publicity concerning the Respondent.13With no real prospect of an agreement in sight and, as
indicated above, the Respondent's continuing to oper-
ate the hotel as if the employees had no bargaining
representative, it is not surprising that employees, see-
ing no improvement in their lot, would become at-tracted to the idea of decertifying the apparently impo-tent Union.3. Finally, we agree with the judge that the Re-spondent's withdrawal of recognition from the Union
was unlawful despite the fact that the Respondent had
received notice of the filing of a decertification peti-
tion. It is well settled that an employer's withdrawal
of recognition from a certified or voluntarily recog-
nized bargaining representative must be based on an
objective, good-faith doubt of the bargaining represent-
ative's majority status,14and that the withdrawal ofrecognition must occur in a context free of unfair labor
practices.15Although not all unlawful conduct will befound to have tainted employee efforts to decertify a
bargaining representative, the Board recognizes that
unlawful conduct away from the negotiating table
combined with bad-faith bargaining at the table tends
to cause employee disaffection with their bargaining
representative.16In the instant case, we find that the reasonably fore-seeable consequence of the Respondent's unfair labor
practices away from the table, combined with its dila-
tory at-the-table conduct which was calculated to frus-
trate agreement, was the disaffection of employees
with the Union. In particular, as noted above, we find
that the Respondent's refusal in the fall of 1988 to dis-
cuss current employee grievances in the absence of an
executed contract, and its bargaining strategy, which
sent a message that the Respondent was going to con-
tinue to operate its hotel essentially through the pre-
existing employee handbook, were calculated to
produce frustration among employees. As a result of
the Respondent's unlawful conduct, the employees
would see no change in their working lives from hav-
ing a collective-bargaining representative.Accordingly, we find that the Respondent was notprivileged to withdraw recognition from the Union on 97RADISSON PLAZA MINNEAPOLIS1Counsel for the Radisson Plaza Hotel indicated throughout therecord his desire that his client be referred to as ``Radisson.'' I have
no objection to complying with this fancy, but, for grammatical rea-
sons, I must eschew the use of all-capital letters in the name of the
Hotel.the basis of the employees' filing of the decertificationpetition.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge, as
modified below, and orders that the Respondent,
Radisson Plaza Minneapolis, Minneapolis, Minnesota,
its officers, agents, successors, and assigns, shall take
the action set forth in the recommended Order as
modified.1. Substitute the following for paragraph 1(a).
``(a) Telling employees that applicants suspected ofbeing union adherents would be rejected.''2. Insert the following as paragraph 1(b) and reletterthe remaining paragraphs accordingly.``(b) Maintaining a rule prohibiting employees fromdiscussing their wages with anyone other than their su-pervisors or the personnel department.''3. Insert the following as paragraph 2(e) and reletterthe existing paragraph.``(e) Rescind the rule in the employee handbookprohibiting employees from discussing their wages
with anyone other than their supervisors or the per-
sonnel department.''4. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a hearing on which all parties had an opportunityto give evidence, it has been found that we violated
the National Labor Relations Act in certain respects
and we have been ordered to post this notice.WEWILLNOT
inform employees that we will refuseemployment to applicants suspected of being adherents
or members of Hotel Employees and Restaurant Em-
ployees Union, Local 17 of St. Paul/Minneapolis and
Vicinity, AFL±CIO, or Local 638, International Broth-
erhood of Teamsters, AFL±CIO.WEWILLNOT
maintain a rule prohibiting employeesfrom discussing their wages with anyone other than
their supervisors or the personnel department.WEWILLNOT
engage in surveillance of or harassunion members engaging in union activities on public
property.WEWILLNOT
refuse to give information that is nec-essary for collective bargaining to the Unions.WEWILLNOT
refuse to bargain collectively with theUnions in the following appropriate unit:All employees of the Radisson including food,steward, beverage, service, housekeeping, tele-
phone operators, front desk clerks and hotel main-
tenance and repair department; but excluding all
clerical employees such as secretarial, accounting,
personnel, room sales, catering sales, clerical;
hosts/hostesses; supervisors as defined in the Act;
sales employees, managerial employees, guards
and professional employees.WEWILLNOT
grant unilateral wage increases to em-ployees without bargaining with the Unions.WEWILLNOT
withdraw recognition from the Unionsin the absence of a good-faith doubt of their majority
status in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
rescind the rule in the employee handbookprohibiting employees from discussing their wages
with anyone other than their supervisors or the per-
sonnel department.WEWILL
upon request recognize and bargain collec-tively and in good faith with the Unions concerning
grievances, scheduling, wage increases, rates of pay,
hours of employment in the appropriate bargaining
unit, and embody any understanding reached in asigned agreement.RADDISONPLAZAMINNEAPOLISJames L. Fox, Esq., for the General Counsel.Arch Stokes, Esq. and Frederick L. Warren, Esq. (Stokes,Lazarus & Carmichael), of Atlanta, Georgia, for the Re-spondent.Stephen D. Gordon. Esq. (Gordon, Miller & O'Brien), ofMinneapolis, Minnesota, for the Charging Party.DECISIONGEORGEF. MCINERNY, Administrative Law Judge. Basedupon a charge filed on April 10, 1989, in Case 18±CA±
10848, as amended by Hotel Employees and Restaurant Em-
ployees Local 17 of St. Paul/Minneapolis and Vicinity, AFL±
CIO (Local 17 or the Union (singular)). The term ``Unions,''
plural, refers herein to the jointly recognized Local 17 and
International Brotherhood of Teamsters, Local 638. The Act-
ing Regional Director for Region 18 of the National Labor
Relations Board (Regional Director and the Board), issued a
complaint on July 19, 1989, alleging that the Radisson Plaza
Hotel Minneapolis (Radisson1or Respondent), had violatedand was continuing to violate certain provisions of the Na-
tional Labor Relations Act 29 U.S.C. §151 et seq. (the Act).
 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The facts summarized here are taken from a document entitled``Card Check Agreement,'' dated May 20, 1988, executed by rep-resentatives for Local 17, Local 638, and the Radisson Plaza Hotel
Minneapolis, and received in evidence without objection by any
party, and other documents, including an arbitrator's decision, re-
ceived in evidence here. The facts contained in these documents are
not disputed.3This unit is substantially the same as the unit alleged in the sev-eral complaints here to be appropriate. The Respondent denied the
appropriateness of the unit in its answer to the original complaint,
but admitted the same unit to be appropriate in its answer to the con-
solidated complaint of November 13, 1989. There was no claim in
the record of this case that the unit was not an appropriate unit. I,
therefore, find that the unit is an appropriate unit for collective bar-
gaining under the Act.4While there is no further evidence about these 1981 agreements,it is reasonable to infer that the former hotel and the Locals agreed
to some sort of re-employment procedures.5I note that the arbitrator's order concludes with the following lan-guage:Lastly, under the explicit terms of the Card Check Agreement,
Paragraph (3), and the implicit understandings which wereOn August 1, 1989, Radisson filed an answer denying thecommission of any unfair labor practices.An additional charge was filed by the Union on September21, 1989, in Case 18±CA±11034 and amended on November
9, 1989. On November 13, 1989, the Regional Director
issued an order consolidating Cases 18±CA±10848 and 18±
CA±110234, and amending the complaint heretofore issued
on July 19, 1989. Radisson filed its answer on November 21,
1989, continuing to deny the commission of any unfair labor
practices.A further charge was filed by the Union on November 22,1989, in Case 18±CA±11116. This resulted in a further con-
solidation of cases and a new amended complaint on Decem-
ber 21, 1989. Radisson answered this new amended, consoli-
dated, complaint by its answer of December 29, 1989.Pursuant to an order rescheduling hearing issued by thesaid Regional Director a hearing was held before me at Min-
neapolis, Minnesota, on March 19±22, 1990, at which all
parties were represented by counsel and had the opportunity
to present testimony and documentary evidence, to examine
and cross-examine witnesses, to make motions, and to argue
orally. Following the hearing, all parties filed briefs, which
have been carefully considered.Based on the entire record, including my observations ofthe witnesses, and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaints in this case allege that the RespondentRadisson is a corporation having its office and place of busi-
ness in Minneapolis, Minnesota, where it is engaged in the
operation of a hotel providing food and lodging for guests.
During the calender year 1988, Radisson derived gross rev-
enue in excess of $500 and purchased products, goods, and
materials valued in excess of $50 directly from points out-side the State of Minnesota. The answer admits these allega-
tions and I find that Radisson is an employer engaged in
commerce with the meaning of Section 2(2), (6), and (7) of
the Act.II. THELABORORGANIZATIONSINVOLVED
The complaints allege that both Local 17 and TeamstersLocal No. 638, AFL±CIO (Local 638), are labor organiza-
tions. The answers at first denied these allegations, then, in
the answer to the amended consolidated complaint averred
that it was ``without sufficient knowledge to admit or deny''
these allegations. However, at the hearing, Radisson, through
its counsel, stipulated that both Local 17 and Local 638,
were labor organizations within the meaning of Section 2(5)
of the Act, and I so find.III. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundFor some years the parent Company of Radisson hadowned and operated a hotel in Minneapolis known as the
Radisson Downtown.2Local 17 and Local 638 jointly rep-resented a group of employees in the following unit:All employees of the Radisson including food, steward,beverage, service, housekeeping, telephone operators,
front desk clerks and hotel maintenance and repair de-
partment; but excluding all clerical employees such as
secretarial, accounting, personnel, room sales, catering
sales, clerical; hosts/hostesses; Supervisors and defined
by the NLRA; sales employees; Managerial employees;
guards and professional employees.3The RadissonDowntown was torn down, and in its place was built
the present Radisson Plaza Hotel Minneapolis, which
opened in 1987.On May 20, 1988, a Card Check Agreement was executedby the parties in which, they agreed to effectuate and resolve
disputes as to certain rights and obligations set forth in
agreements signed in 1981,4to be bound by a card checkamong employees in this unit to be conducted under the aus-
pices of the Minnesota Bureau of Mediation Services, and
the Radisson agreed to bargain with the Unions if they ``es-
tablish that they represent a majority'' of the unit employees.The Card Check agreement recites that ``in exchange forthe promises and obligations set forth herein, LOCAL 17
agrees to dismiss the lawsuit against the RADISSON pres-
ently pending as Civil Action 3±87±174 in Federal District
Court and Case Number 88-5046 MN on appeal to the Eight
Circuit. The RADISSON agrees to dismiss any counter
claims against LOCAL 17 in Civil Action 3±87±174.''An additional, final, clause in the Card Check Agreementsets out the agreement by the Unions ``to communicate their
total support for the RADISSON'S refinancing plan to the
appropriate City of Minneapolis and MCDA OFFICIALS.
Upon approval of such refinancing by the city of Min-
neapolis, the card check provision of this agreement will be-
come effective ll. It is anticipated that city approval willoccur on May 27, 1988.''Apparently the city did approve, and after some furtherdisputes which were decided, pursuant to the parties' prior
agreement, by Arbitrator Mario F. Bognanno, the card check
went forward and the unions were found to have secured
cards from majority of employees in the above-described
unit. The results showed that the Unions had obtained 82 au-
thorization cards out of 158 names appearing on a June 27,
1988 list of employees in the bargaining unit.5 99RADISSON PLAZA MINNEAPOLISreached during the instant proceeding which led to the final de-termination of the Union's [sic] majority status, the Radisson is
ordered to participate in collective bargaining negotiation with
the Union for the purpose of reaching a contract [emphasisadded].In view of my findings herein it seems to me that there exists a real
question of whether Radisson actually is or was in compliance with
this order, but since the Unions did not see fit to follow up on that
point, I can make no findings based thereon.6I was naturally concerned why neither of the principal negotiatorsfor the Unions, Stormer or Kuschke, testified here, and, even if
Stokes and Warren were concerned about ethical questions arising
over their testifying, why neither Relly nor Langager, both of whom
were intelligent, articulate, and responsible witnesses, was asked any
questions about the negotiations. However, all counsel here are expe-
rienced trial lawyers, and if they want to leave me with the evidence
we have in this record, I am perfectly willing to decide the issues
based on that record. Accordingly, I draw no inferences from the
fact that none of the participants in the negotiations other than Anne
Theurer, was presented as a witness.B. The NegotiationsNegotiation Between the Radisson and the Unions1. The participantsThe representatives for the Unions attending the negotia-tions were headed by Dale Stormer, International vice presi-
dent for the Hotel Employees and Restaurant Employees
Union, who acted as chief spokesman for the two Unions
with the exception of meeting 22 on August 12, 1988, and
the last meetings on March 27 and 28; Dan Ruschke, sec-
retary-treasurer of Local 17, who took over as chief spokes-
man on August 12 and at the last two meetings: Dick Heck,
secretary-treasurer of Teamsters Local 638, who attended
several of the meetings; Bill McCarthy, a union representa-
tive for Local 17, who also attended several meetings; Anne
Theurer, an organizer for Local 17 and a former employee
of both the old Radisson and the new hotel, who attended
all of the meetings; together with members of the Unions'
bargaining committee, who attended sporadically.The company representative present were Attorney ArchStokes, who acted as chief spokesman for the Radisson and
who attended all the meetings, Radisson's personnel man-
ager, Brian Langager, and General Manager John Kelly, who
also attended all, or almost all, of the meetings; Attorney
Frederick Warren, an associate of Stokes, who began attend-
ing at the meeting of September 29, 1988 (meeting 4), and
who thenceforth attended all of the meetings. On the man-
agement side there were others, supervisors and rank-and-file
employees, who attended one or more of the sessions.Aside from the principal spokespersons, Stormer, laterRuschke, and Stokes, the only person who attended all the
meetings, and sat through them all, was Anne Theurer.At the several meetings notes were taken for the Unionsby Anne Theurer, Bill McCarthy, and by DeDe (or Dee Dee)
Thorson, a secretary in the Local 1 office; and for manage-
ment by Brian Langager, Sue Gordon, corporate vice presi-
dent for human resources for the Radisson corporation, and
by Federick (Rick) Warren.The notes offered by Radisson were received only over theobjections of the General Counsel and the Charging Party
who maintained that the notes constituted inadmissable hear-
say. These parties have raised the same objections in their
briefs. In his brief, the General Counsel pointed to the Fed-
eral Rule (FRE 801(c)) as defining hearsay as showing that
the notes received here were hearsay, and to FRE 802 as au-
thority for the general inadmissability of such evidence.
However, the General Counsel, as well as the Charging
Party, admitted in their respective briefs that the Board, as
an administrative tribunal, may exercise its decretion and
consider hearsay evidence in appropriate circumstances, RJRCommunications, 248 NLRB 920 (1980).In this case, I have not relied on the notes to establish ei-ther a violation of law, or a defense to the allegations in the
complaint. I found the Union notes to be sometimes unintel-
ligible or illegible. The Respondent's notes were, it struck
me, too obviously concerned with pointing the finger of
blame at the union side for being late, or unprepared, with
a view to later use of the notes in a forum like this one.Notwithstanding these deficiencies, I read what I couldread and understand of these notes, and I found them all to
be in substantial agreement with the record testimony of the
only witness who testified on the actual negotiations. That
witness, Anne Theurer, I found to be forthright and candid.
Her memory, while not perfect (she referred to her notes on
a number of occasions to refresh her recollection), was truly
extraordinary as demonstrated in extended direct examina-
tion, and over 300 record pages of cross-examination. Her
demeanor was open and candid, and I found her to be en-
tirely credible as a witness. Since the notes which were intro-
duced were substantially corroborative of her testimony, I
rely on that testimony and documents whose accuracy is not
disputed, for my findings on the negotiations between
Radisson and the Unions from July 1988 to March 1989.62. Lines, places, and duration of meetingsThe negotiation meetings between the parties were held onthe following dates:Meeting 1July 29, 1988
Meeting 2August 12, 1988

Meeting 3August 31, 1988

Meeting 4September 29, 1988

Meeting 5September 30, 1988

Meeting 6January 11, 1989

Meeting 7February 23, 1989

Meeting 8February 24, 1989

Meeting 9March 10, 1989
Meeting 10March 27, 1989

Meeting 11March 28, 1989
All of these meetings were held at the Radisson Plaza Hotelin downtown Minneapolis, except for meeting 10 on March
27, 1989, which was held at the Teamsters offices.All except the first meeting were scheduled to begin at 10a.m.In connection with her preliminary work on this case,Anne Theurer prepared a chart showing the scheduled dates
and times of the bargaining sessions, the actual time spent
in the meetings, caucus time, lunchbreaks, and in cases
where the meetings were adjourned before the scheduled
time, which party requested the adjournment. 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Stokes was late to this meeting, as well.8There are only minor differences between times noted in Re-spondent's notes and the times listed by Anne Theurer. On the
whole the times listed are in substantial agreement.9When I refer to the Unions or Radisson, in this section I am re-ferring to the chief spokesman. If others speak, I will identify them
by name.10The Ritz (being demolished at the time of this hearing), theMarquette, and the Omni Northstar are all located in downtown Min-
neapolis, as is the Radisson Plaza. The Radisson South is about 12
miles south of the city center.11The American Automobile Association's North Central TourBook for the 1988±1989 period awarded the Radisson four dia-
monds, along with the Hyatt Regency, the Marriott City Center, and
the Marquette. The AAA ratings go up to five stars, awarded to such
hotels as the Ritz Carlton in Chicago, or the Four Seasons in Wash-
ington, D.C. The AAA 1990±1991 Tour Book contains to list
Radisson at four diamonds, along with the Hyatt, Marquette, Mar-
riott, and Whitney hotels.The chart shows that there were 14 meetings scheduled, ofwhich two, August 22 and September 6, 1988, were canceled
by Stokes, and one, on November 30, 1988, was canceled
because Kelly and Langager could not be present.Only one meeting, that of March 10, 1989 (meeting 9), ranfor its entire scheduled length. Stokes called for adjournment
at the meetings of August 12, 1988 (meeting 2), 12:30 p.m.
instead of 3 p.m.; August 31, 1988 (meeting 3), was called
off by Stokes at 1:30 p.m. instead of 3 p.m.;7February 24,1989 (meeting 8), called off at 1 p.m. instead of scheduled
3 p.m.; March 27, 1989 (meeting 10), called off at 2:30 p.m.
instead of 3 p.m., and March 28, 1989 (meeting 11), called
off at 11:25 a.m. instead of 3 p.m.Stormer cut short the meeting of January 11, 1989 (meet-ing 6), at 1 p.m. instead of 3 p.m.; and the meeting of Sep-
tember 30, 1988, was concluded by agreement of both parties
at about noon, instead of at 3 p.m.By my estimates, the parties spent about 35 hours at thebargaining table, exclusive of lunch periods and caucuses.
Subtracting about 6-3/4 hours of caucuses (mostly called and
used by the Union), and 6-1/2 hours of lunchtime, leaves
about a total of 22 hours in actual negotiations.83. The bargaining meetingsMeeting 1 was held at the Radisson on July 29, 1988.Arch Stokes was the chief spokesman for Radisson and Dale
Stormer for the Union. The meeting lasted only a half hour.
The parties set up some future meeting dates and Stormer
asked for information about employees' names, addresses,
dates of hire and rates of pay. The Unions9also expressedconcern about Radisson employees on the bargaining com-mittee being allowed to leave work and attend the sessions.
Radisson assured the Unions that they would do everything
they could to see that committee people were able to leave
work and attend the bargaining session.Meeting 2 was held on August 12, 1988, at the Radisson.Stormer was not present, and Dan Kuscbke acted as the
Unions' spokesman.Kuschke began the meeting by asking for the names andaddresses of current employees. Stokes replied that he wasn't
going to give any addresses. He would not say why he
would not give the addresses, but did say he would ask the
employees of Radisson if they would be willing to give out
their addresses to the Union.Kuschke then presented the Unions' proposals which werein the form of what was referred to in the record as the
``area agreement.'' This was lengthy document described on
its title page as:Collective bargaining Agreement betweenThe Ritz HotelMarquette Hotel
Omni Northstar HotelRadisson South Hotel (as Individual Hotels)10andHotel Employees and Restaurant Employees UnionLocal No. 17 of St. Paul, Minneapolis and Vicinity
AFL±CIOThe term of this agreement was May 1, 1986, to April 30,1989, and the proposed was submitted apparently without
any change, even to be lack of inclusion of the name of the
Hotel to be covered by the agreement, and the name of the
joint representative, Teamsters Local 638.Stokes responded by rejecting this proposal on the groundthat they were ``starting from scratch.'' He added that the
Radisson was going to begin bargaining with the Radisson
Plaza Employee Handbook, and that any agreement would be
``an agreement in its totality, an agreement on the whole.''
There was no explanation of what he meant by the last re-
mark, although the dynamics of collective bargaining gen-
erally operate on the basis that nothing is agreed upon finally
until everything is agreed. Stokes' prior remark, that they
were ``starting from scratch,'' seems inconsistent with his
statement that they were starting with the Employee Hand-
book, a 30-page document which most assuredly is not
``scratch.''At about this point, as described in Anne Theurer's testi-mony, stokes said that he wanted to base the contract on
``the peculiarities of the Radisson Plaza Hotel.'' If Stokes
seemed to be inconsistent in where his starting point was in
these negotiations, he did not waver through the negotiations,
and through the course of this hearing, and even in his brief
filed on behalf of Radisson from the position that Radisson
was and is a unique property, different from other hotels in
downtown Minneapolis.11I do note that in its brief theRadisson does admit that even if it is not unique, it ``was
seeking to establish its niche in the market and attain profit-
ability.'' The brief goes on to assert that ``Those efforts
would be handicapped to the extent RADISSON [sic] was
handcuffed by a union contract that applied equally to other
hotels, irrespective of the type, quality and location of the
hotel. It was within that context that RADISSON [sic] en-
tered negotiations and made its contract proposals.''Following his opening remarks Stokes went on to talk for15 minutes or so about changes in tax laws, suggesting that
the Union spend time looking into these changes and how
they affected the hotel industry. He talked about the fact that
hotel managers now had to be ``business people'' because of
the changes in tax laws. Stokes talked about the Teamsters
Union and about how his relations with the Teamsters were
``very good'' compared to his relations with the Hotel and
Restaurant Employees Union. 101RADISSON PLAZA MINNEAPOLIS12Architectural Fiberglass, 165 NLRB 238 (1967).13See, e.g., Billion OldsmobileÐToyota, 260 NLRB 745 (1982),U.S. Marine Corp., 293 NLRB 669 (1989).14A tendency which Stokes shared with other counsel at this hear-ing.Stokes replied to a request to make a proposal that hedidn't know, but he wasn't going to present a proposal at
that time. He mentioned the fact that the Unions had only
a ``simple majority of cards'' and he questioned ``whether or
not the Union represented a majority of the employees at the
Radisson.''These last two items, tax laws and the Unions' slim major-ity, or its current purported lack of majority, were subjects
which were alluded to constantly in the meetings which fol-
lowed.Further discussions at the meeting involved health andwelfare benefits, and a book by former Secretary of Health,
Education and Welfare Joseph Califano on the subject of
Health Care in America. Stokes talked about this subject of
health insurance and Califano's book at great length, urging
the union people at the meeting to read the book. Also dis-
cussed were compensation for tipped employees. Stokes indi-
cated he would supply certain requested information if the
requests were put in writing. He also talked about dues
checkoff, indicating Radisson's position that it would not be
a ``collection agency'' for union dues.Finally, Stokes raised the issue of tape recording the bar-gaining sessions. Kuschke would not agree to that.According to Theurer, the session lasted about 3-1/2 hourswith only about 20 percent devoted to contract proposals, the
balance of the time consisting of monologues by Stokes on
things like pie charts showing compensation for tipped em-
ployees, negotiations with the Teamsters, negotiations with
other unions, tax laws, and Califano's book.The General Counsel and the Union argue that Stokes``impeded'' substantive discussions by his frequent ``perora-
tions'' and by repeated insistence in recording bargaining
sessions12and other nonmandatory subjects of bargainingsuch as contract ratification procedures and establishment of
majority status.All of these factors together with what the General Coun-sel claims are unreasonable demands are alleged to show un-
lawful surface bargaining by Radisson's agents and rep-
resentatives during the period for July 1988 to March 1989.As I have noted, it is difficult in these kinds of cases tocome to decisions on critical questions of fact such as the
fine line of difference between surface bargaining and hard
but lawful bargaining.13This difficulty is complicated; com-pounded even, in this case by the limited probative evidence
offered. I have great respect for the testimony of Anne
Theurer, which I have and will continue to credit, but it is
difficult to get into the mind of a human being and determine
what his or her motives were in particular situations, if that
person has not testified under oath before the finder of fact.
I do not have before me the testimony of Dale Stormer or
Dan Kuschke, the Unions' chief negotiators, nor did I have
any opportunity to observe their demeanor since, apparently,
they did not attend this hearing. Thus, I can only attempt to
discern their motives from their actions as described by
Theurer, and by correspondence and contract proposals en-
tered here in the record without objection.With regard to the Radisson side of the bargaining table,John Kelly, general manager, and Brian Langager, employeerelations manager, of the Radisson did participate in most ifnot all of the bargaining sessions. Neither of these men was
asked any questions about the sessions. They were both can-
did witnesses and I was impressed with the openness of their
demeanor, and the fact that I thought they were truthful in
answering questions put to them.Frederick Warren, one of Radisson's lawyers handledsome examination and cross-examination of witnesses in a
workmanlike and professional way. He also testified here,
but only for the purposes of introducing a series of minutes,
or notes, of bargaining sessions which he, Warren, or others
made during those sessions. I don't really need to make any
findings as to his credibility or his demeanor. The evi-
dentiary materials which were introduced through his testi-
mony were objected to on grounds of relevance but not of
authenticity.Arch Stokes, Radisson's other attorney, and the lead attor-ney in this case, handled most of the direct and cross-exam-
ination of the witnesses here for the Radisson. Like Warren,
he did this in a workmanlike and professional manner.
Stokes did not, of course, testify here. I have indicated that
I will draw no inferences from that lawyers frequently have
good reasons not to testify, even in cases where they have
played leading, even, as here, starring roles in the events
leading up to the trial. Thus, I can make no findings based
upon his demeanor or his credibility. However, he did try
this case before me for the best part of 4 days, and I think
I am entitled to draw certain conclusions on his personality,
his ways of doing things, and his conduct.So doing, I found Stokes to be a highly intelligent person,having a remarkable memory, and a broad, cultivated, and
cosmopolitan mind. These qualities could explain his discus-
sions and digressions referred to by Anne Theurer in her tes-
timony, but I am still left with the question of whether these
digressions and discussions are truly the products of a sen-
sitive and intelligent person's wonder at the infinite variety
of interesting things in this world- or a sham, designed to
dazzle, then to distract and delay the collective bargaining
process. This I will have to decide when I have set out all
of the facts separately and then put them all together to es-
tablish the totality of Stokes' conduct here.In this approach to this trial, Stokes was properly per-sistent and aggressive in the defense of his client. He was
vigorous in argument, tending at times to swander away from
the subject, and having a slight tendency to flick the whip
of sarcasm or irony at opposing counsel.14Beyond this, Ifound Stokes to be courteous, well prepared, and capable.
This is, of course, consistent with, and collaborative of, Anne
Theurer's description of Stokes' words and actions during
the bargaining sessions.I do not mean to slight the other learned and capablecounsel in this case by this extended evaluation of Stokes,
but they were not present at these bargaining sessions, were
not acting as agents or spokespersons for any of the parties
at these sessions, and were not subject to call as witnesses
to testify about the bargaining sessions.Meeting 4 was held on August 31, 1988, at the Radisson.Stormer returned as chief negotiator for the Unions. He pre-
sented the area agreement again for consideration and it was 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15This proposed agreement, unlike the Unions' first proposal, wasmore carefully drafted than that first proposal. The second proposalstated that it was between the Radisson, not some other hotels, and
the Union, but in substance the two proposals were fairly uniform.16Including incorporation by reference of the entire employeehandbook.17Later, in October, Theurer and another, unidentified, union agentdid go to the Radisson's offices later and reviewed materials sup-
plied her by Langager.18It is not clear whether Stokes was inviting the Local to call astrike, or to physically walk out of the negotiations.again rejected. Stormer then proposed using an agreementcovering a San Francisco hotel. This, too, was rejected on
the grounds that Radisson wanted an agreement ``tailored to
the needs of that particular hotel.'' The Unions took a caucus
after this initial discussion, but not before Stokes raised an
issue concerning the card check agreement of May 1988,
stating that this 1988 agreement was virtually the same as an
agreement he had proposed in January 1987. He spent some-
time talking about that, during the course of which he again
questioned the fact of whether the Unions, in fact had major-
ity status.After the caucus, the Unions presented another proposal,this one modeled on a currently effective contract covering
the Holiday Inn in downtown Minneapolis.15On receivingthis, Stokes did discuss a few items, such as discipline and
discharge, and government coordination, but then rejected the
proposal as not ``tailored'' to the Radisson.There was nothing else said at this meeting about thesecontract proposals. Stokes did ask that a meeting scheduled
for September 6 be postponed, and that meetings be sched-
uled for September 29 and 30, by which time Stokes would
have a proposal prepared and sent to the Union so that it
could be reviewed before the next meeting.Meeting 4 was held at the Radisson on September 29. De-spite Stokes' assurances the Radisson's proposals had not ar-
rived at the union offices in time to be reviewed before the
meeting. The proposals had been delivered to the union of-
fice at the time this meeting opened, and someone had to go
and get them.The Radisson proposals were set out in a memorandumform, rather than in the form and language of a complete
agreement. Starting with a proposal for a 5-year agreement,
a zipper clause16and a most-favored-nation clause, providingfor changes in the parties' contract if the Union entered into
any agreement with ``any other downtown hotel'' (including
the Radisson South, not a downtown hotel, but whose con-
tract with the Union had already been rejected) containing
provisions more favorable to Radisson than the current
agreement, the Radisson proposals tracked the employee
handbook for all wage and benefit items. The proposals did
include a full grievance section calling for final and binding
arbitration of grievances.Supplementing their written proposals, the Unions sub-mitted some additional items involving wage rates, work
scheduling and use of part-time employees. Radisson added
a proposal requiring the Union to obtain a majority vote of
all unit employees eligible to vote in order to ratify any con-
tract arrived at by the parties.On this last proposal, Stormer said he could agree to a se-cret-ballot ratification, but he could not accept a requirement
that a majority of eligible employees vote to ratify. Stormer
insisted that this was an internal union matter.Stokes rejected the Unions' supplementary wage proposalson the grounds that the proposals ``didn't reflect the practice
that was in use at the Radisson Plaza.'' He then went on to
talk at length about across-the-board increases, merit in-creases, wage reviews, individual grading, and the role ofunions in setting wage rates. he specifically referred to Local
17 as being ``weak'' and not having the ``clout'' to set wage
rates in the city of Minneapolis.At some point in the discussions Stormer had rejected theRadisson's proposals. Stokes replied, ``Well, if you reject
mine, and I reject yours, we must be at impasse.''This meeting lasted about 2 hours, of which about 80 per-cent of the time was used up by Stokes talking about the
merit wage review system at the Radisson, and the Union's
inability to get wage rates in the local market.Meeting 5 took place the next day at the Radisson. At thebeginning of the meeting Stormer presented an amended
wage proposal taken from a contract between the Union and
the former Radisson Metrodome (at the time of the hearing
this hotel had became a Holiday Inn), which had been nego-
tiated by Stormer and Sue Gordon, corporate director of
labor relations for the Radisson company. Stokes rejected
this proposal without hesitation and without offering any rea-
son or explanation, referring again to the Radisson's merit
system plan.The next subject that came up involved an employee whowas concerned that he had not received his review. Langager
apparently offered to check on this, but Stokes referred to the
Radisson Employee Appeal Process (REAP) and suggested
that if this employee had not received his review, he could
go through the REAP.The Radisson merit review system was discussed severaltimes during this meeting. Stokes offered to let the Union
come in ``at any time and review our records.'' Stormer ac-
cepted.17Stokes then talked for 10 to 15 minutes about his negotia-tions with various vice presidents of the Hotel and Restaurant
Employees Union around the country, relating the facts about
his dealings with them. He also talked at some length about
an investigation into the International and its connections
with ``corrupt activities.'' He also referred to Local 17 as ``a
joke'' and invited the Local to ``walk out.''18After this,Stokes spent another 10 minutes talking about a program
used at all the Radisson hotels called ``Yes I can,'' an em-
ployee orientation and inspirational program.At length, after all these diversions, the parties com-menced actually talking about the issues. They first went
through the Union's September 29 proposal. Initially several
of the Union proposals were agreed to:Article 1.1, Purpose and coverage was agreed to witha change suggested by Stokes to conform the coverage
provision with the unit described in the card check
agreement.Article 2.1, Complete Agreement, (a ``zipper''clause) would be agreed to when a complete agreement
was reached.Article 2.2, No vested interest was agreed to.
Article 2.3, Union-Management Cooperation wasagreed to. 103RADISSON PLAZA MINNEAPOLIS19It is not clear whether this clause was agreed to at this meeting.20Stokes apparently agreed to this, although at that time, he wasnot agreeable to any wage scales as proposed by the Union.21For cleaning up, presumably after guests who had partaken tooliberally of Radisson's hospitality.22Theurer was not sure about this article.23If my experience is any guide, 1 hour is scarcely enough timeto look at the proposals in the lengthy and complex document of-
fered by the Union, and the shorter, but not less complex proposals
of Radisson, much less to bargain with any depth or substance about
the various issues presented by the proposals.24This led to Stokes' mentioning that he would send these newproposals by Federal Express, which in turn led to a protest by Dick
Hecht, from the Teamsters, about Federal Express being a nonunion
operation, and a 10-minute defense of the merits of Federal Express
by Stokes.25In a letter dated January 12, 1989, from Stokes and Warren toStormer and Dick Hecht, Radisson's lawyer reviewed the meeting
substantially as noted above from Anne Theurer's testimony. The
letter then went on to describe Stormer's withdrawal of the Unions
September 29 proposals, adding that Stormer also withdrew the
Union's agreements made on September 30, and stated that theContinuedArticle 3.1 Union recognition was agreed to. all ofthe rest of this article, including Union Shop, Check-off
of Union dues, notification of New Hires, Bulletin
Boards and Newspaper boxes, Union Buttons, Union
Stewards and Union Visitations, were rejected by
Stokes.Article 4.1 Management Rights, it was agreed thatthe Union would accept Radisson's proposal on man-
agement rights set out in paragraph 4 of Radisson's
September 29 proposal provided that the Union was
given the right in this article to bargain over the effects
of discontinuation of business.Article 4.2, other Union Agreements, was agreed to.
Article 5.1 No Strikes. Stormer agreed to theRadisson's version of this, Paragraph 5 of Radisson's
September 29 proposals provided the clause was ex-
panded to lockouts as well as strikes.19Article 5.2, Jurisdictional Disputes, was agreed to.Article 6.1, Minimum Rates, was agreed to.
Article 6.2, permitting merit increases, over andabove the wage scales in the agreement, was agreed
to.20Article 6.3, New Classifications and Combinationsand Article 6.4, Higher Rate (for working in higher
classifications) were rejected by Stokes.Article 6.5 Regular full-time Employees, was agreedto.Article 6.6, Business costs.
Article 6.7, gratuities, Article 6.8, Gratuities onLarge Parties, Article 6.9, Vomit Pay,21Article 6.10Ala Carte Compensation, and Article 6.11 Lip Alloca-
tion were all rejected.Article 7.1, covering free meals and lunch periodswas rejected.Article 7.2, employer calls for provided uniforms.Anne Theurer was not sure whether this was agreed to
or not.Article 7.3, Regular Rate of Pay, was agreed to.
Article 7.4, calls for sanitary maintenance of em-ployee dining areas and locker rooms. This was rejected
by Stokes.Article 8.1 No guarantee (of hours of work) wasagreed to. The remainder of Article 8, including lan-
guage covering standard work weeks, standard work
day, breaks, overtime work, overtime pay, shifts, sched-
ules, replacements, report-in pay, required meetings,
and discontinuance of business were all rejected.Article 9, covering seniority, was rejected.
Article 10, The Union accepted Radisson's proposalon this subject contained in Paragraph 12 of Radisson's
September 29 proposal.Radisson rejected Article 11, Discipline and Dis-charge, Article 12, Leaves of Absence, Article 13, Holi-
days, Article 14, Vacations, Article 15, Banquet Depart-
ment, Article 16, Housekeeping Department, Article 17,
Dining Room and Bar Department, and Article 18, Bell
Stand.Article 19.1, on Recognition of Existing Laws wasagreed to, but Article 19.2 was rejected.The remainder of the Union's proposals, Article 20,Health & Welfare, Article 21, on Retirement and Pen-
sion Benefits, Article 22, Successors and Assigns, and
Article 23, Savings clause22were rejected.The parties also went through Radisson's proposals. Otherthan those agreements noted above on articles 2.2, 2.3, 3.1,
4.1, 5.1, 5.2, 6.1, 6.2, 6.5, 7.3, 8.1, all of articles 10 and
19.1, all of Radisson's proposals either were rejected by the
Union, or put on hold.Anne Theurer estimated that of the 2 hours spent at thismeeting, about half, or 1 hour, was spent in actual negotia-
tions, all the remainder in talk by Arch Stokes on the merit
review system, and corruption at the highest levels of the
International Hotel and Restaurant Employee Union.23Following this session, Theurer and her associate did taketime going over materials supplied by Radisson dealing with
its merit wage policy, and its wage adjustment policy. After
this was done Theurer notified Stormer, who, in turn con-
tacted Stokes to arrange another meeting. According to
Theurer, Stokes and Stormer originally get up a meeting for
November 30, but neither Kelly or manager could make that
date, a date of January 11 was agreed on.Meeting 6 on January 11, 1989, began with a discussionabout the Radisson merit review system. The Union told the
Radisson representatives that they had reviewed the system,
and there was some discussion on the Union's understanding
of the system. There was also some discussion about meeting
dates. The dates talked about were February 23 and 24.
Stormer said that it was ``ridiculous'' that they could not
meet before February 23, that he was available the next week
and he wanted to meet earlier.There was also some talk by Stokes that each side shouldcost out each other's proposals and should understand the ec-
onomics of the contract. Stokes further told the Union that
he was going to prepare another proposal and mail it to the
Union on January 16.24The Union then went into caucus and upon their return,Stormer announced that the Union was going back to its
original proposal of the area agreement, expiring on May 1,
1989. There was some discussion about the Union's with-
drawal of its September 29 proposals.25The meeting thenadjourned. 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Union's position was firm and they would not budge. It is true thatthe Union reverted to the area agreement, but in the next proposals
which the Union made on January 19, 1989, all of the prior agree-
ments are memorialized. There is no indication that, even if with-
drawal of previous agreements was threatened, those threats were
carried out.26The paragraphs and articles in this proposal were not numberedor otherwise identified except by title.27In any event, there was little difference in substance between theUnion's proposals of August 6 and September 29. The changes were
cosmetic only.28The employee's name was Gencie Benson, and later develop-ments in this matter were to become a cause celebre in these nego-
tiations.29The reference here to Canada was not explained. I have no ideawhy Stokes continued to intersperse his remarks during these nego-
tiations, with references to the continental, even international, scope
of his practice since such references seem to have only listed rel-
evance to the issues. There seemed to be no objection by the Union
to these glittering allusion, so I can make no findings thereon.Meeting 7 was held on February 23, 1989, at theRadisson. On January 16, Stokes and Warren had forwarded
to the Union, presumably by Federal Express, but with a
copy to Dick Hecht by regular mail, a new set of proposals
entitled ``Radisson's First Complete Contract Proposal.''
This was an amplification of Radisson's original proposals,
including the agreements reached at meeting #5 on Septem-
ber 30, 1988, but it continued to include the incorporation byreference of the Employee Handbook in the zipper clause.26The only changes rom Radisson's position on the issues was
a reduction from a 5-year to a 4-year term of the agreement.The Union likewise had transmitted a set of new proposalsto Radisson in a letter from William McCarthy, business rep-
resentative, dated January 18, 1989. This set of proposals
also reflected the agreements made at the September 30
meeting but otherwise reverted to the form of the area agree-
ment first proposed on August 12, 1988. This time, however,
the contract proposals purported to be between Radisson and
the Unions, not three other hotels and Local 17 alone.In a letter to the Union dated February 13, confirming theFebruary 23 and 24 meetings, Stokes and Warren again re-
quested that the meetings be videotaped, or at least reported
by a ``court reporter.'' Stormer replied to this on February
21. declining to agree to videotaping or the court reporter,
but suggesting that the parties exchange their minutes after
the meetings.The request to videotape was repeated by Stokes at theopening of the February 23 meeting, and again rejected by
Stormer. Stokes then began to talk about inaccuracies in lit-
erature distributed by the Union. According to Anne Heurer,
the point of Stokes' objection to the literature was that it had
mentioned a charge filed by the Union in January against
Radisson, but did not mention that Radisson had also filed
charges against the Union.Stokes also raised the issue of the Unions' ``reneging'' ontheir proposals. Stormer replied, admitting that they had ``re-
gressed.'' There is no explanation in the record about this
exchange. As I have noted, Stormer did announce on January
11 that the Union was withdrawing its September 29 propos-
als, and it is rue that its new, January 18, proposals consisted
of the area agreement. There are intimations in Stokes' Janu-
ary 12 letter to the Union that Stormer also, on January 11,
withdrew the Union's agreements to certain issues made on
September 30. There is no record evidence of this, but even
if it were so, the Union's January 18 proposals include the
agreements which had been previously made.27In this sameconversation, Stormer said that the Union did not consider
this proposal to be an association (multiemployer?) contract.
Stokes replied by talking about a contract for the Radisson
Plaza that was tailored specifically to that hotel. Again,
Stokes did not explain what he meant by his requirement thatthe contract be tailored to the Radisson Plaza Minneapolishotel.In connection with this discussion about the area agree-ment Stormer raised a question about why Radisson did not
follow ``area standards'' on leaves of absence and he read
excerpts from an affidavit purportedly given by a former
Radisson employee who was denied a leave of absence.
Stokes replied to this by asking for the name of the em-
ployee and told Stormer that he could not reply to these alle-
gations without knowing the employee's name. Theurer
could not recall if there was any more discussion on this
point. According to Radisson's notes on this meeting, Storm-
er refused to give the name of the employee.28Without rely-ing on Radisson's notes, I think I can reasonably infer from
subsequent events that the employee's name was not given
to the Radisson's representative either at this meeting, or
later.There was some discussion, during the early stages of thismeeting, about seniority. Stokes spoke ``at some length''
about permissive versus mandatory seniority, and said that he
would not agree to any form of the latter. After about 10
minutes of this, Stormer suggested that they move to ``aneasier topic,'' bulletin boards and union buttons. The first of
these topics did not prove to be any easier. Stokes would
agree to bulletin boards, but not newspaper boxes (for em-
ployees to receive notices) because the Union had distributed
inaccurate literature ``and until the Union begins to distribute
accurate information as they do in Canada, for instance, there
will be no newspaper boxes for the employees here.''29As far as union buttons were concerned, Stokes saw noobjections to employees wearing them, but he would like to
see one first. No one from the union side had a button with
them but the Union promised to bring one in the next day
to show to Stokes. It is surprising that among the union rep-
resentatives and committee present that day, a total of eight
people, there was nobody who had a union button with him,
but even more surprising that Stokes a ``sophisticated practi-
tioner,'' with his far ranging practice, would not be able to
remember what a union button for the Hotel and Restaurant
Employees Union looked like.At this point, the parties went back and started with Arti-cle 1 of the Union's new proposal.Articles 1.1 and 1.2 were agreed upon.Note: 1.1 had been agreed to on September 30; 1.2was reviewed in the Union's January 18 proposals to
reflect agreement on September 30 to Radisson's sug-
gestion that the unit description be the same as the de-
scription in the June 1988 card check.Articles 2.1, 2.2 and 2.3 were agreed to.Note: 2.1 had been agreed to on September 30. 2.2was agreed to with Radisson's proposal that ``the 105RADISSON PLAZA MINNEAPOLIS30Elkouri and Elkouri, How Arbitration Works, Bureau of Na-tional Affairs, Washington, D.C. Fourth Edition, 1985.31The language of 19.1 in the September 29 proposals and 17.1in the January 18 proposals is substantially the same. The first para-
graph of 19.2 is identical with 17.2, but 19.2 has several paragraphs
dealing with affirmative action which are not contain in 17.2.Radisson'' be used where the word ``Employer'' oc-curred in the agreement. This was agreed to . 2.3 had
been agreed to on September 30.Article 3.1 was rejected by Stokes.Note: This had been agreed to on September 30.There is a slight difference between the Union's Sep-
tember 29 proposal which was agreed to on September
30, and the Union's January 18 proposal which, revert-
ing to the language of the area agreement, spelled out
an exception dependent on differences which might ap-
pear in separate agreements covering other hotels cov-
ered by the area agreement. There is, however, no ex-
planation in the record of why Radisson withdrew its
agreement in this section.As noted in connection with the discussion of union buttons,above, Stokes had agreed to the provisions of 3.5 depending
on the results of his view of a union button, promised for
the next day. All other provisions of article 3 were rejected.Articles 4.1 and 4.2 were agreed to.Note: 4.1 was agreed to on September 30 as theRadisson proposal with an addition providing for bar-
gaining over the discontinuation of the business. It is
not clear in the record whether 4.2 was or was not
agreed to on September 30.Articles 5.1 and 5.2 were agreed to on September 30.Note: On September 30, Stormer had requested that5.1 also include a no-lockout provision, which was
agreed to. There was no change on February 23.Articles 6.1 and 6.2 were agreed on September 30.Note: 6.3 was rejected at both the September 30 andthe February 23 meetings. 6.4 was rejected at the Sep-
tember 30 meeting, but agreed to February 23. There is
a question on 6.5. Theurer testified that Stokes accepted
this section defining full-time employees on September
30, and again on February 23. Radisson's notes for the
February 23 meeting indicate that the section was re-
jected. Since I generally credit Theurer's testimony, I
find that the section was agreed to at both sessions.All the rest of the sections of article 6 were rejected byRadisson.Articles 7.1 and 7.3 were agreed to on September 30.Note: Theurer was not sure what happened on Sep-tember 30 on 7.2, uniforms, but she did testify that
Stokes agreed to the section in principle on February
23, but indicated he wanted a limit in the contract on
the number of uniforms supplied. Section 7.4 was
agreed to on February 23.Article 8.1 was agreed to on September 30.Note: At the February 23 Stokes withdrew his agree-ment on 8.1, saying he would not agree its being sub-
ject to seniority (Article 9). All other sections of Article
8 were rejected on September 30. On February 23,
Radisson agreed to 8.3, standard work day, 8.4 on over-
time work, 8.5 overtime pay and 8.9, no duplication ofovertime or premium pay. There was some discussionabout 8.10, posting of work schedules, but no agree-
ments were reached. The Union accepted the
Radisson's current policy on 8 .12, report-in pay. Sec-
tion 8.6, 8.7, 8.8, 8.11, 8.13, 8.14 and 8.15 were all re-
jected on February 23.Article 9, on Seniority, was rejected in its entirety bothon September 30 and February 23.Article 10, grievance and arbitration procedure, wasagreed upon, using the Radisson's language. In the
Union's January 18 proposal made some changes is the
provision as agreed to. There was some discussion on
February 23 about 10.6, the award of the arbitrator and
10.7, contract remedy, and Stokes rejected a provision
in 10.8 adopting the standards used in Elkouri and
Elkouri's book30in determining past practice.Articles 11 through 16, providing for discipline and dis-charge leaves, holidays, vacations and special provi-
sions for the banquet and housekeeping departments
were rejected in their entirety.Article 17.2 an equal opportunity was agreed to on Feb-ruary 23. Note: This article was numbered 19 in the
Union's September 29 proposals.31At that time,Theurer stated that Radisson accepted 19.1, recognition
of applicable laws, and that these was some discussion
of 19.2, equal opportunity. She was unsure about the
disposition of 17.1. which had been agreed to a Sep-
tember 30.Articles 18, 19, 20, 21, 22, and 23 the remainder of theUnion proposals were rejected by Radisson.After the parties had gone through the Union's new pro-posals, they briefly discussed the Radisson's ``First Complete
Contract Proposal.'' Other than matters already agreed upon,
a provision for professional hospitality and the grievance and
arbitration clause, Stormer rejected all of Radisson's otherproposals.Meeting 8 was held at the Radisson on February 24.
At the beginning of the meeting as Stokes announced thathe wanted to talk about three things, to introduce Sue Gor-
don, corporate vice president for human resources; to discuss
the proposals already agreed to; and to talk about Theurer's
uninvited presence on company property. Stokes introduced
Sue Gordon, then spoke at length about the facts that the
parties did not have a contract, that Theurer had been on the
Radisson's property, in employee areas, particularly the halls,
and that she had no right to be on the property.After this Stokes did talk about some of the proposals, in-cluding the savings clause, article 22 in the Union's January
18 proposals, which was accepted by Stormer. There were
also some discussions of article 3, in which Stokes repeated
his rejection of 3.1, 3.2, and 3.3. After some further discus- 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
32Presumably a reference to Arch Stokes, although I cannot attestas to the accuracy of the quotes.33I don't know whether such testimony would be material to theissues here in any event.34There is no provision for the filing of 9(f), (g), and (h) affida-vits.sion about additional proposals which Stokes said he wouldprepare and send out, there was a caucus and a break.After the break the parties talked about the next meeting,which was scheduled for March 10. Stormer urged that they
meet before that but Stokes said that he could not.The parties spent about an hour face to face in this meet-ing, with half of that time taken up by Stokes' comments on
Theurer's presence on hotel property and his views on se-
niority. This meeting then adjourned.Meeting 9 was held on March 10, 1989, at the Radisson.
On March 7, however, the Union had run a full-page ad-vertisement in local newspapers concerning the problems of
a former Radisson housekeeping employee named Gencie
Benson. The advertisement bore a headline stating, in head-
line style letters ``Unfortunately, the Radisson Plaza Hotel
had no room for Genice Benson's baby'' and contained a
photograph of a sad looking woman holding an infant. The
test went on to describe Benson as a reliable employee, who
served also as a babysitter for the children of the Hotel's
general manager. Benson became pregnant, asked for lighter
duty, asked for time off to have her baby, or for time off
to look for another job. All of these requests were denied,
and her supervisor is said to have ``suggested the hotel
would be willing to give her time off for an abortion.'' Ben-
son was unwilling to do that, and she resigned.The advertisement then left Benson, and talked about theRadisson corporation's owner, Curt Carlson, not keeping his
word to the employees of the former downtown Radisson,
nor to the city of Minneapolis, and about Radisson's hiring
of an outside ``union buster,'' ``infamous for fighting em-
ployee interests to the bargaining table.''32The advertisement concluded with a summons not to thebarricades, but to a demonstration at Carlson Companies
world headquarters in Plymouth, Minnesota, on Wednesday,
March 8.There was no testimony here on the merits of Gencie Ben-son's case.33I do note that the case was discussed at meeting17 on February 23. At that time Stormer had read excerpts
from an affidavit Benson had supplied to the Union, but did
not reveal her name. Stokes' reply to this at meeting 7 was
that he could not reply to the allegations without knowing
the employee's name.The publication of this advertisement set off a row thatconsumed most of meeting 9 on March 10. At the beginning
of the meeting the Union handed out a new set of proposals.
This consisted of the area agreement incorporating those
items which had been agreed to an September 30 and Feb-
ruary 23. The discussion that followed the presentation of
this document, however, did not concern the new, or old,
proposals, but the Gencie Benson advertisement.Stokes, with real or feigned wrath, spoke about inaccura-cies, libels, and slanders in the advertisement. He stated that
he had been going to submit proposals, but he would not
now because he wanted to include a publicity article in view
of the Gencie Benson advertisement. Stormer kept asking
him to bargain, or to take a proposal, but Stokes kept on
with more discussion about the advertisement. He brought upagain his proposal that the sessions be tape-record, orvideotaped, and pressed Ruschke for explanations about a
statement he had made to the newspaper (either about the
state of negotiations, or the Benson advertisement, or the
connection between the two).After a break Stokes talked about requiring a two-thirdsmajority of unit members in order to ratify any contract. The
parties then talked about meeting dates, selecting March 27
and 28, the first of these to be at the Teamsters offices and
the second back at the Radisson. Stokes also mentioned the
Union's proposals, saying that he had looked at them and
that he would respond to them by the following Tuesday. He
also mentioned what he considered the major differences be-
tween the parties, citing seniority, overtime, discipline, and
discharge.This meeting lasted 2-1/2 hours of which only a very fewminutes were devoted to discussing contract proposals.Meeting 10 was held on March 27 at Teamsters head-quarters in Minneapolis. Prior to this meeting, Stokes had
sent a new set of proposals under date of March 14. This
document is divided into articles and sections but also con-
sists of 55 consecutively numbered paragraphs.The document contains a brief statement of the purpose ofthe agreement, and a preamble setting out in article 1 that
because the Unions were not certified by the Board, but ``are
representing employees pursuant to a card check agreement''
the Radisson could require proof of majority status each year
during this first contract.Paragraph 2. States that if either local 17 or Local638 ``is adjudicated by a court of law'' to be domi-
nated, or otherwise ceases to be a labor organization
within the meaning of the Act, Radisson's obligation to
bargain would cease.34Note: These provisions appear for the first time inthese proposals.Article 1Paragraph 3 calls for a four year term, to continuefrom year to year thereafter in the absence of 90 days
written notice.Note: This provision appeared in the Radisson's Jan-uary 16 proposals.Article 2Paragraph 4. Sets out the purpose of the agreement.Paragraph 5 describes the unit covered by the agree-
ment.Note: This article appears here for the first time,however, paragraph 5 had been agreed to on September
30, 1988.Article 3Paragraph 6 is a ``zipper'' clause stating that thisdocument is the complete agreement of the parties and
cannot be altered or amended except by mutual written
agreement. The paragraph also contains the provision
incorporating the Radisson Enployee Handbook as ``an
integral part'' of the agreement. 107RADISSON PLAZA MINNEAPOLISNote: This provision was contained in the Union'sJanuary 18 proposals and was agreed to by Stokes on
February 23, without the reference to the Employee
Handbook.Paragraph 7, provides that employees acquire novested rights to benefits under the agreements beyond
any change or termination of the agreement.Note: This was agreed to on September 30 and Feb-ruary 23.Paragraph 8. Provides for cooperation between theparties to improve business and enhance working condi-
tions.Note: This is a new provision in these proposals.Article 4Paragraph 9. Provides that the parties are dedicatedto the ``highest principles of hospitality.'' Note: This
appeared in the January 16 proposals, but apparently
was not discussed.Article 5Paragraph 10, lists a series of management rights.Note: This is the same as Radisson's proposals ofJanuary 16. Paragraph 11. Provides for the Union to de-
liver to Radisson copies of agreements ``with a hotel or
motel.''Note: This a new proposal.Article 6Paragraph 12. Provides for recognition of the parties'legal and constitutional rights; provides that neither
Radisson nor the Union shall lie, publish falsehoods, or
libel or slander the other parties; and binds the Unions
to hold Radisson harmless for any damages due to li-
belous or slanderous materials prepared, distributed, or
``otherwise participate (d)'' in by the Union.Note: This is a new proposal.
Paragraph 13. Provides for spaces in the Radissonhotel where the Unions may place a bulletin boards, but
also provides for prior approval by Radisson of any ma-
terials to be posted. Note: This is a new proposal.Paragraph 14. Would allow the wearing of Unionbuttons or steward buttons provided the buttons are no
larger than one inch in diameter.Note: This is a new section.Article 7Paragraph 15. Provides for no strikes or lockouts.Notes: This had been agreed to on September 30 andFebruary 23. Paragraph 16. Provides that if there is a
jurisdictional dispute between the Unions involved here,
that such dispute shall not interfere with Radisson's
business.Note: This is a new proposal which appears to belimited only to dispute between Local 17 and Local
638.Article 8Paragraph 17. Provides that the Radisson's wage pro-posal for each of the four years of the contract shall be
consistent with ``Radisson's existing wage policies,
practices and procedures whereby each employee is in-dividually evaluated regarding his/her pay, subject toRadisson's business needs.''Note: This has been Radisson's position throughout.Paragraph 18. Provides for a higher rate of pay for
work performed in a higher classification, and a lower
rate for a lower classification.Note: This had been agreed to on February 23.
Paragraph 19. Provides for exclusion of costs ofmeals uniforms, laundering and maintenance from em-
ployees' regular rates of pay.Note: This had been agreed to on September 30.Paragraph 20. Provides for employees dining areas and
locker rooms.Note: This was agreed to on February 23.Article 9Paragraph 21. Would provide for no guarantee ofhours or days or work.Note: This was accepted on September 30. Paragraph22. Calls for a standard work week of 40 hours.Note: This was agreed to on February 23.
Paragraph 23. Provides for overtime when requestedby supervisors.Note: This was in Radisson's January 16 proposal.
Paragraph 24. Provides for no pyramiding or duplica-tion of overtime pay.Note: This was agreed to on February 23.
Paragraph 26. Provides for posting or work sched-ules' ``in accordance with Radisson's current practice.''Note: This was discussed on February 23, but noagreement was reached. There was also some discus-
sion on a number of other issues in this area of hours
and scheduling.Paragraph 27. Provides for report in pay in accord-ance with Radisson's current practice.Note: This is a new proposal, in response to Unionproposals.Article 10Paragraph 28. In an omnibus provision proposingthat all benefits under this four year agreement will be
consistent with Radisson's benefit policies, practices
and procedure.Note: This is not a new proposal, and reflects the po-sition of Radisson from the outset of bargaining.Article 11Paragraph 29. Is a simplified definition of seniority.Note: This is new, but reflects Radisson's consistentposition throughout negotiations.Paragraph 30. Provides that there is no mandatoryapplication of seniority.Note: Also new, but consistent with Radisson's posi-tion throughout.Paragraph 31. Provides for posting of new job open-ings and award of these jobs to those Radisson con-
siders qualified.Note: This is a new proposal.Article 12Paragraph 32. Provides that Radisson shall have rightto discipline and discharge for just and reasonable 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
35The Federal mediator had been sitting in on these negotiationssince January 11.cause and that employees accused shall be suspendedbefore being discharged.Note: This has been Radisson's position all along.
Paragraph 33. Is a catalogue of offenses for whichdisciplining action or discharge can be imposed.Note: This provisions is taken verbatim from theEmployee Handbook with a catchall addition at the end
allowing discharge of any employee whose conduct is
``detrimental to the welfare or business interest of
Radisson.'' In Radisson's January 16 proposal, there
was an offer to ``negotiate'' the list by shortening or
collating the items, but that offer was not repeated in
this proposal.Paragraph 34. The Unions would have the right toappeal any discharge through the grievance and arbitra-
tion procedure.Article 13Paragraph 35. Provides that the Unions ``agree torecognize the rules and regulations of Radisson on per-
sonnel policies, practices and procedures, consistent
with their obligation to represent employees under the
terms of this Agreement.''Note: I don't know what this means but it is thesame as Article 10.10 of the Union's March 16 pro-
posals. There apparently was no disagreement on this
provision.Article 14Paragraphs 36±44. Contains the grievance and arbi-tration procedure. Note: While this provision, in the
form originally proposed by Radisson on September 29,
was agreed to on September 30 and February 23, the
Union's March 18 proposals continue to contain provi-
sions not agreed to.Articles 15, 16, and 17Paragraphs 45, 46, and 47 are Radisson's proposalson fringe benefits, holidays, vacations and leaves of ab-
sence, stating that those benefits will be the Radisson's
existing practice. Note: This seems somewhat redundant
in view of Article 10, paragraph 28, above, but is con-
sistent with Radisson's position throughout.Article 18Paragraph 48. Proposes reopening of wage and fringebenefit provisions if Radisson is in serious financial
trouble.Note: This, too, seems redundant in view of Article3, paragraph 6 above.Article 19Paragraph 49. This is a most favored nation clause.Note: This clause appeared in Radisson's proposalsof September 29 and January 16 and had been rejected
by the Union on September 29 and February 23.Article 20Paragraph 50. Would provide that neither party shallrequire the other to violate any laws or regulations.Paragraph 51. Would prevent pyramiding of wagesbecause of provisions of Federal, State as Municipal
laws or regulations.Paragraph 52. Would require the Unions to followthrough the grievance and arbitration procedure before
filing a complaint with any administrative agency or
court. The Unions would be required to waive any stat-
ute of limitations during the whole period required for
the processing of a grievance.Note: I suppose that if more than six months elapsedduring the processing of a grievance, then, under this
provision the Unions or an individual would be unable
to file a timely charge with the Board.Paragraph 53. Provides that the parties will not en-gage in discrimination which violates city, State or Fed-
eral equal opportunity law.Article 21Paragraph 54. Is a standard savings clause.Article 22Paragraph 55 required a two-third majority of unitmembers to ratify the contract in order for the ratifica-
tion to be effective.These proposals constituted the bulk of the discus-sions at the March 27 meeting. After the parties met
and exchanged their proposals the Union called a cau-
cus. One member of the Union's bargaining committee
was not familiar with the issues, so the Union took
about 2 hours to fill her in on what was happening.Before the caucus Dan Kuschke announced that he wouldbe the chief negotiator for the Union. Storer was no longer
to be present, but no explanation for this was given. For
some reason, perhaps connected to this announcement, and
perhaps not, Stokes announced that he, Stokes, was the chief
negotiator for Radisson, and the Union had better not try to
do anything about trying to remove him as the chief nego-
tiator.After the caucus Stokes berated the Union for taking a 2-hour caucus, and making him sit there. Stokes also berated
the Federal mediator for not taking the Union to task for the
long caucus.35Stokes again returned to the subject ofvideotaping the proceedings, at which point Kuschke began
to discuss the Radisson's latest proposals.In the preamble Kuschke found both proposals ``offen-sive'' to the Union. Kuschke did not feel that they needed
to get into these matters at the bargaining table.There was disagreement on the term of the agreement, theUnion wanting 3 years with 60-day notices, the Radisson 4
years with 90-day notices.Article 2, paragraphs 4 and 5 were agreed to.
Article 3, paragraph 6 was agreeable except the Unionwould not agree to inclusion of the Employee Handbook.Article 3, paragraph 7 was agreeable except for the provi-sion superseding all past practices.Article 3, paragraph 8 was agreed to.
Article 4, paragraph 9 was agreed to.
Article 5, paragraphs 10 and 11 were agreed to.
Article 6, paragraph 12 was rejected.
Article 6, paragraph 13 was accepted by the Union exceptfor the last sentence.Article 6, paragraph 14 was agreed to. 109RADISSON PLAZA MINNEAPOLIS36Probably the Williamsburg Inn.37A copy of this letter was sent to Sue Gordon, but not to ArchStokes. In its brief, Radisson alleges that this was not an oversight,
but a part of a plot to ``bypass and underline'' Stokes as Radisson's
chief negotiator. There is nothing in this record which would warrant
such a conclusion. If counsel was concerned about efforts to affect
his position with Radisson, he could have filed a charge under Sec.
8(a)(1)(B) to have such efforts stopped.38No one has raised any issue here under Sec. 10(b), but I feelobliged to recognize that the issue might be raised. However, I be-
lieve that this allegation, based on an occurrence in late October
1988, is closely related to, and properly includable within, the origi-
nal charge in Case 18±CA±10848, filed on April 10, 1989, eventhough the specific incident was not mentioned in that charge, but
only if the amended charge filed in that same case on July 17, 1989.
Winer Motors, 265 NLRB 1457 (1982); Ducane Heating Corp., 273NLRB 1389 (1985); see Redd-I, Inc., 290 NLRB 1115 (1988), 295NLRB 766 (1989).Article 7, paragraphs 15 and 16 were agreed to.Article 8, paragraph 17 was rejected.
Article 8, paragraphs 18, 19, and 20 were agreed to.
Article 9, paragraphs 21, 22, 23, and 24 were rejected.
Article 9, paragraph 25 was agreed to.
Article 9, paragraph 26 was not agreed to.
Article 9, paragraph 27 was agreed to.
Article 10, paragraph 28 was rejected.
Article 11, paragraphs 29, 30, and 31 were rejected.
Article 12, paragraphs 32 and 33 were rejected.
Article 12, paragraph 34 Theurer was not sure what wassaid on this paragraph.At this point the meeting adjourned, having spent about 80percent of the actual meeting time on discussions of pro-
posals and 20 percent on corruption of the Teamsters and the
Hotel and Restaurant Unions, wage range systems and other
nonnegotiating matters.Meeting 11 took place back at the Radisson on the nextday, March 28.At the beginning of the meeting there was apparently somediscussion about article 15, paragraph 45, on holidays.
Theurer asked some questions about how seniority affected
days off for vacations and holidays. Stokes' response was
that she had worked in the hotel and that she ought to know
what Radisson's policies and practices were on those issues.
They went on to discuss the issues.Article 15, paragraph 45, article 16, paragraph 46, and arti-cle 17, paragraph 47 were rejected.During a discussion of these issues, holidays, vacationsand leaves of absence, there were references as to why
Radisson did not follow seniority. Stokes replied that he had
negotiated a contract at Colonial Williamsburg and he talked
at length about that. The Union had a copy of that contract
and they took a caucus to examine the provisions cited by
Stokes. After about 15 minutes they returned and asked
Stokes if perhaps they could use some of the language from
the Williamsburg contract as a basis for seniority provisions
for holidays and vacations. Stokes replied no, that the Wil-
liamsburg contract was designed specifically for that hotel.
He went on to talk about the Williamsburg Hotel,36how itwas different, how some of the people (employees) had been
there for 50 years, the authenticity of the materials use and
how authentic the hotel looked. This went on for 8 to 10
minutes.The discussion about seniority concluded with Stokes' re-mark that the Radisson Hotel didn't hire ``tyrants'' so em-
ployee ``couldn't have to worry about having a hard time
getting time of for vacations and holidays.''Discussion of the articles then continued.
Article 18, paragraph 48, was discussed but no conclusionswere reached.Article 19, paragraph 49, was discussed. Kuschke said toStokes that he lead been saying throughout the negotiations
that he wanted a contract tailored to the Radisson, why did
he want a most-favored-nation clause. Stokes agreed to drop
the article.Article 20, paragraph 50, was accepted by the Union.
Article 20, paragraphs 51 and 52. Presented the Unionwith some problems of understanding, and they were de-
ferred for further study.Article 20 paragraph 53 was agreed to.Article 21 paragraph 54 was agreed to.
Article 22 paragraph 55 was not acceptable to the Union.Kuschke said that the Union did not have to bargain about
this and that the Union was not going to bargain about it.
Stokes replied that he was going to bargain about it.After this part of the meeting ended the parties talkedabout new meeting dates. Stokes talked about getting up
some new proposals and mailing them to the Union. He also
said that he was aware that a decertification had been filed
the day before and that he expected to be in Minneapolis
around April 6 or 7 to attend a hearing on that petition, sug-
gesting that possibly they could get together around that date.This meeting, the last meeting that the parties had, thenadjourned.4. Other alleged violations of Section 8(a)(5)a. The alleged refusal to bargain in October 1988On September 27, 1988, Anne Theurer wrote to JohnKelly, general manager of the Radisson, pointing out that it
had come to the attention of the Union that there had been
certain changes in job assignments in the banquet department
and in the kitchens. Theurer requested a meeting to discuss
these issues ``as they relate to conditions of employment.37There was no reply to this letter, so Theurer spoke toKelly on the telephone in late October and reminded him of
her request, Kelly replied, without referring the request, or
Theurer's attention, to Stokes, that ``as long as there is no
collective-bagaining agreement in effect, I wont meet with
the Union to bargain over other items. The employees can
come to me individually if they like but until there is a con-
tract'' he would not meet with the Union.38Nothing further was done about this matter, but I do notfeel that it is incumbent on the Union to continue on with
the issue in the face of such a clear and unequivocal refusal.In this situation, despite the pressures or compromises in-volved in the negotiation which led up to the 1988 card
check agreement, there is no evidence that the agreement
was forced on either the Radisson or the Unions, although
both parties seemed to feel that they had been somehow
jobbed by the other. The agreement was made, and it was
voluntary. The Unions came up with a majority of cards, and
Radisson recognized the two locals as the representatives of
the employees in the unit involved here. No amount of writh-
ing or squirming or hindsight can change that. 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
39Royal Coach Lines, 282 NLRB 1037 (1987).40I have noted the General Counsel's reference to Stokes' oral re-sponse to an earlier request for information by flatly refusing and
giving no reason. However, he did eventually give that information.
Certainly there was enough of rudeness, insults and downright churl-
ishness in this record. But in the collective-bargaining process one
encounters all types and must, perforce, suffer a great deal of cal-
umny not ordinarily experienced in day-to-day living but not in and
of itself unlawful. It is only when such language impinges on the
rights of other parties that the sanctions of Sec. 8(a)(1) and (5) mayapply, and it is only in those areas that I will make findings below
on some of the remarks made at the bargaining table. ``To lend too
close on ear to the bluster and banter of negotiations would frustrate
the Act's strong policy of fostering free and open communications
between the parties.'' Albritton Communications, 271 NLRB 201(1884).41Radisson also has a program of periodic merit wage increases,which is not at issue here.As of October there is nothing in this record to indicatethat Radisson had any doubt, good faith or bad faith, about
that majority. Thus, in late October, having voluntarily rec-
ognized the Unions, Radisson was under an obligation to
bargain with those Unions concerning wages hours and con-
ditions of employment, and was not free either to refuse to
bargain about these matters, nor to enter into individual ar-
rangements with employees concerning changes in working
conditions. If Radisson did not wish to burden the ongoing
bargaining process with matters such as these contained in
Theurer's September 27 letter, then subcommittees of the
bargaining committees of the parties could have been named
to handle these collateral matters, or the Radisson's regular
personnel staff could as well have handled the issue.To have flatly refused on the grounds that there was nocollective-bargaining agreement constitutes a violation of
Section 8(a)(1) and (5)39and demonstrates an attitude which,I think, reflects on the good faith of the Radisson in all its
dealings with the Unions. In view of the size and sophistica-
tion of the hotel itself, and its parent company, and consid-
ering the intelligence, experience, and ability of it counsel,
as amply demonstrated before me at this hearing, I simply
cannot believe that Radisson did not know that what Kelly
did here was unlawful. I believe further that Radisson was
aware of the probable impact on the strength of the Unions
and the loyalty of their adherents as the result of this dem-
onstration of their powerlessness.b. The refusal to supply informationOn March 14, 1989, Dale Storer wrote to Arch Stokes re-questing an updated list of the names, address, classification,
social security numbers and current wage rates of employees
in the bargaining unit, together with a list of terminations of
employees on the original list (supplied in 1988). As has
been described above, the parties met on March 27 and 28,
but the requested information was not delivered, and, as far
as I can determine, was not discussed at these meetings.On April 27 Dan Kurschke wrote to Stokes again request-ing this information.Radisson made no response to either of these letters, andthe requested information was never supplied. Its defense to
this allegation of the complaint was that it became aware of
the decertification petition, and the employee support for that
petition within 2 weeks of the first request for information
on March 14, 1989. Since there was no deadline imposed in
the Union's letter, and since prior requests for information
had been handled just as slowly, Radisson's obligation to
supply the requested information had ceased as of March 24,
1989.This defense is viable, it at all, only if Radisson's bar-gaining duty terminated within a reasonable time after the re-
quest for information was made. My findings below, on the
question of surface bargaining, result in a conclusion that
Radisson's duty to bargain did not end in March 1989, but
rather continues to the present time. Since there is no ques-
tion here that the requested information was not relevant and
material to the bargaining relationship of the parties and the
duty of the Union to represent the employees in the bar-
gaining unit, then the refusal to furnish this information isa further violation of Section 8(a)(1) and (5) of the Act.Pearl Bookbinding Co., 213 NLRB 532 (1974).40c. The March 1989 wage adjustmentsIn March 1989, Radisson increased the wages of certainunit employees. Brian Langager testified that Radisson has a
program to adjust wages periodically as considered necessary
to keep competitive within the industry.41The process beginswith a wage survey of competitive hotels in the area to see
what the competition is paying for similar jobs. With this in-
formation in hand, Radisson then looks at a lot of factors,
including the desirability or undersireability of certain posi-
tions, employee turnover, corporate policies, and budget re-
strictions imposed by corporate headquarters. The same pro-
cedure is followed, according to Langager, at other properties
owned by the Radisson corporation. All of this material is
evaluated by Radisson's personnel department, and a series
of recommendations are made to the general manager, and
then to corporate headquarters.At the conclusion of this process in just described, Marchof 1989, wage increases were granted to 65 out of 160 em-
ployees in the bargaining unit. The Union was not notified
of these increases and Theurer's repeated attempts to bargain
about the increases, when she found out about them around
April 7, were ignored.It is clear from Langager's testimony that these increaseswere not automatic, nor the result of a continuing company
practice. The wage surveys certainly were a continuing prac-
tice, but there was no pattern or practice as to who would
receive wage adjustments. As Langager said, adjustments if
any, or no adjustments, derived from a number of factors be-
yond the wage surveys and were dependent entirely on the
discretion of either local managers, or corporate managers.
As Langager quoted John Kelly, speaking at the January 11
bargaining session, Radisson was going to pay the ``right
wage'' competition would allow, ``not the best, not the
worst, and increased pay based on merit as the hotel suc-
ceeds.''If follows, then, that the granting of these unilateral wageincreases in March 1989 without notifying the Union, or bar-
gaining about these increases, violated Section 8(a)(1) and
(5) of the Act. NLRB v. Katz, 369 U.S. 736 (1962); Mathe-son Fast Freight, 297 NLRB 63 (1990). 111RADISSON PLAZA MINNEAPOLIS42There was no evidence that this activity interfered with the en-trances to the hotel, which, in any event, are in an arcaded area set
back from the sidewalk with a drive coming off the street for guests'
cars and taxis.43Not otherwise identified. Engineers in maintenance and repairwere members of the bargaining unit.44There is no evidence about the weather, but it was November7 in Minneapolis, which may have caused some of these ``observ-
ers'' to go back inside.45I am inferring and I find that the sidewalk, on account of itslocation directly abutting the traveled portion of a downtown street,
is in fact a public sidewalk.5. Alleged instances of restraint and coercionofemployees
a. The Lisa Wyland incidentJohn McDonald, a banquet server (waiter), testified that inlate May 1989, he was in the office of the then banquet man-
ager, Lisa Wyland, for the purpose of discussing his sched-
ule. Wyland was speaking on the telephone to a person who
was unknown to McDonald and, in the course of the con-
versation, she mentioned applicants for employment. Wyland
said that a number of people had applied that week, some
with Spanish surnames, like Martinez, names like that. She
commented that it was unusual that so many had come in in
1 week, that she thought they ``must be Union plants,'' and
told the person she was talking to, and incidentally, McDon-
ald as well, that she refused to hire them because of that rea-
son.According to McDonald, Wyland repeated the samethoughts to other supervisors and employees ``repeatedly''
during the next couple of days, saying again and again that
she thought these applicants must have been union plants,
and that she had decided not to hire them because she was
convinced they were from the Union.Radisson presented no evidence on this issue. McDonaldimpressed me as a credible witness. I believe that the inci-
dents happened as McDonald described them. Radisson ar-
gues in its brief that there is no evidence that any employee
felt interfered with, restrained and coerced an account of Ms.
Wyland's comments. However, it is well settled that the as-
sessment of a statement for purposes of determining whether
that statement violated Section 8(a)(1) does not turn on the
employer's motive, but whether the remark or remarks tend-
ed to impede employees in the exercise of their Section 7
rights. Accordingly, I find that these remarks by Wyland vio-
lated Section 8(a)(1) of the Act. Maywood, Inc., 251 NLRB979 (1980); Long-Airdox Co., 277 NLRB 1157 (1985).b. The boycott vote incidentPrior to November 7, 1988, the Union had begun to feelfrustrated about the progress of bargaining. The leadership of
the Union decided to take a poll among the unit employees
on the question of whether to institute a public boycott
against the Radisson. The poll was to take place in front of
the Radisson on Seventh Street on November 7 from about
1:30 p.m to sometime after 5 p.m. They had secured a bus
from the Teamsters and it was planned that employees eligi-
ble to vote would enter the bus to vote. Apparently, however,
Seventh Street is one-way heading northwest so that the
doors of the bus would not open on the sidewalk in front of
the Radisson, but into the traveled roadway. The Union then
had to improvise by setting up a table on the sidewalk in
front of the hotel.42Theurer and an associate, Amy Taylor, arrived about 1:20p.m. and set up the table on the fairly wide sidewalk in front
of the Radisson.About 10 minutes after they were set up General ManagerJohn Kelly came out of the hotel together with some engi-neer43and Denny Hansen, the engineering supervisor. Kellyasked Theurer who was going to count the votes, and who
decided who was going to vote. He also asked if a manage-
ment person could be out there to observe the voting. Bill
Reiling, a Teamster representative, then accused Kelly of just
trying to observe who was voting and who was not.Kelly remained for about 10 minutes, but Hansen stayedout there for about a half hour. Later another supervisor,
identified only as ``Curt'' would come out for a while, then
go back inside.44Langager came out of the hotel at onepoint, asked if he could vote, and asked questions about peo-
ple who couldn't read, or who did not speak English.Other supervisors who came out to watch were WandaKittles, Minda Bakker, and James Haines. About 5 o'clock
Nancie Buboltz, Tom Creger, and Michael Baker came out
together and stayed for quite some time. They asked a lot of
questions, and discussed the banquet department, and what
the union people thought the positive effects of a boycott
would be. Theurer said she noticed Buboltz looking at the
voters' list on the table.Theurer also mentioned that she saw at least six employeeswho looked at the supervisors out on the sidewalk and who
turned away. She could only identify one by name, Patrick
Metzger, but Metzger later came in and testified on behalf
of the Radisson that in fact he did vote, and that he saw no
management people in the area. This last testimony does cast
a shadow over Theurer's otherwise reliable testimony, but I
believe that whatever slipup occurred was the result of fa-
tigue at the end of a long and detailed direct examination.
I do not find that Theurer's testimony, beyond the identifica-
tion of Metzger as one of the employees who turned away,
is in doubt.As the General Counsel has pointed out in his brief, theBoard reviewed its rulings in this area of the law in
Hoschton Garment Co., 279 NLRB 565 (1986). In that casethe Board ruled that mere observation by management of
open union activities at an employer's premises does not vio-
late the Act. When the employer goes beyond mere observa-
tion, as in Hoschton, where the employer sought to preventhandbilling on public property near its plant, and then stood
``very close'' to a union representative who was distributing
handbills, this can constitute unlawful surveillance.In this case, going beyond mere observation of the unionrepresentatives at their table on the public sidewalk in front
of the Radisson,45management representatives, including theRadisson's general manager and its personnel director, come
up to and engaged the union people in conversations, not
once or twice, but continuously throughout the afternoon.
This conduct management representatives constituted ``obvi-
ous overt and intended surveillance of union activities'' on
a public sidewalk. Gainesville Mfg. Co., 271 NLRB 1186(1984). Gupta Permold Corp., 289 NLRB 1234 (1988), cited 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
46This is an estimate, but it reflects the figures testified to byTheurer, which testimony I credit as accurately representing the
facts.by Radisson, is not inconsistent with the rules laid down inHoschton and Gainesville, supra.c. The confidentiality ruleOn page 17 of the Radisson's employee handbook, enteredin evidence here, there appears a provision entitled ``Con-
fidentiality'' and reading as follows:Your salary is determined individually, is confidential,and shouldn't be discussed with anyone other than your
supervisor or the personnel department.Accompanying this text is an illustration showing an enve-lope marked ``Pay check'' with the words ``Top Secret''
stamped across its face.The General Counsel moved at the beginning of this hear-ing to add a new item to the complaint alleging this provi-
sion to constitute a violation of Section 8(a)(1) of the Act.
Over Radisson's objection I allowed this amendment. The
Radisson did not renew its objection to the amendment to the
complaint in its brief. I, therefore, affirm my ruling.
Radisson has pointed out the fact that the language of the
cited handbook provision is not mandatory. I agree, and find
that the provision is not mandatory, and the General Counsel
has introduced no evidence that it was ever treated as if it
were mandatory, or that any employees were warned or dis-
ciplined for discussing their salaries with anyone.I must, then, find that there is no violation of Section8(a)(1) in this handbook provision.d. The surface bargaining allegationsIn reaching a decision on this most critical issue, I haveconsidered first, the Radisson's action away from the bar-
gaining table; then the bargaining tactics employed at the
bargaining table; and finally the bargaining proposals them-
selves, in an attempt to weigh and evaluate the totality of the
conduct alleged to constitute surface bargaining.(1) Conduct away from the tableThe record does not permit a close examination of the mo-tives and actions of the parties in coming together on the
card check agreement in May 1988. Suffice it to say only
that the historical background of the relations between
Radisson, old and new, and the Unions; the circumstances of
the card check agreement, the slim majority by which the
Union succeeded in obtaining recognition, were never far
from the minds of the participants.Turning to matters which are in the record, I note first therefusal of General Manager Relly in October 1988 to talk
with union representatives about scheduling and other em-
ployee problems. I have found that refusal to be a violation
of Section 8(a)(5), and I further note that this unlawful act,
and I believe, a willful act (because I do not believe thatKelly Would have undertaken this position without at least
consulting with Vice President Sue Gordon who was sent a
copy of Theurer's September 27, 1988 request to meet with
Kelly, and probably with counsel as well) was calculated to
undermine the Union in the eyes (and minds) of the employ-
ees and unfairly weaken its bargaining strength. Thill, Inc.,298 NLRB 669 (1990).A second incident was the surveillance of the Union'sboycott poll on November 7, 1988. I have found the actionsof Radisson's management people to have been violative ofSection 8(a)(1) of the Act. I think an inference is permissible
here that the actions of the management people in this inci-
dent were calculated to show any employees who came out
on the sidewalk to vote that their conduct was observed, and
whatever action they took would be futile.A third incident was the unilateral granting of wage adjust-ments in March 1989. Both of these prior incidents took
place well within the time when bargaining was taking place.
The wage adjustments were actually made by Radisson in
March, but according to Brian Langager, were not actually
transmitted, in the form of pay raises, until April. Theurer
testified that she did not find out about the increases until
the first week in April. Assuming that the imminence of the
adjustments was not known to employees, I still find that the
action was calculated to denigrate the Union and to sow
doubt about its ability to represent employees effectively. It
was only an intervening event, the filing of the decertifica-
tion petition on March 14, and the withdrawal of recognition
by Radisson as a result, which kept this incident from un-
fairly influencing the bargaining relationship.Similarly, the Lisa Wyland incidents, which I have foundto be a violation of Section 8(a)(1), occurred after the bar-
gaining process had shut down, but here, as perhaps nowhere
else in this case, is the antiunion feeling of Radisson soclearly exposed. This animus concerning the Union reflects
both forward and back into the Radisson's relations with the
Union and colors those relations indelibly. All of Radisson's
actions must be evaluated in the light of this coloration.(2) Conduct at the tableBefore examining the discussions themselves it will be in-formative, I think, to look first at the actual time spent by
the parties in talking about the issues. I have already esti-
mated the time spent at the meetings, coming to a total of
22 hours in elapsed time spent together. Using Anne
Theurer's estimates of the percentage of time spent at each
meeting in discussion of the issues, I have calculated a total
time of 8 hours and 15 minutes spent in such discussion.46Of this last figure, 6-1/2 hours were devoted to the issues in
only four of the eleven meetings, September 30, 1 hour; Feb-
ruary 23, 3 hours; March 27, 1-1/2 hours; and March 28, 1
hour. This left the remaining 1-3/4 of the total 8-1/4 hours
to be divided among seven meetings.Working backward from these facts, let us first considerthe number of meetings, 11 in a period of 9 months (if one
computes the time from the date of the card check on June
27, 1988) or 8 months (using the July 29 date of the first
meeting to compute the time). This number might have been
sufficient if the parties had been dealing with a renewal con-
tract, with a few basic issues; or even a new contract, if they
had been working from a single draft. It does not seem suffi-
cient for even the most industrious and resolved negotiations
to go through the complex documents submitted by both
sides here as their contract proposals. Even on those three
occasions here when the parties scheduled ``double headers,'' 113RADISSON PLAZA MINNEAPOLIS47This was done for the convenience of Stokes, who had to comein from Atlanta for the meetings, and for Dale Stormer, who was
based in Toledo, Ohio.48This was the most time spent at any meeting on actual negotia-tions.49The same inference holds for the five meetings which Stokesadjourned early.50This led to some vague allusions by Stokes to the way unionsacted in Canada, England, and Sweden with no explanation of the
connection, and to later contractual proposals to require all union
materials posted on a bulletin board in the Radisson Hotel to be ap-proved in advance by Radisson's management.51And legible only with the aid of a magnifying glass.52If Stokes was serious in his angry question to the Union as towhy the matter was not brought to Radisson's attention before the
publication, he should have recalled Kelly's refusal to discuss griev-
ance-type matters with the Union back in October, and his own
statement, when told of an employee who was dissatisfied with his
wage rate, that the matter should be referred through the Radisson
Employee Appeals Process (without, of course, any participation by
the employee's bargaining representative). Why should the Union, in
the face of that sort of attitude, have had confidence that Ms. Ben-
son's situation could have been fairly adjusted by reference to the
Radisson.that is two consecutive days47for bargaining not much wasaccomplished. For example, on September 29, 1988, the par-
ties spent only 15 minutes in actual negotiations, while on
September 30, they spent a whole hour; on February 23,
1989, they spent 3 hours going over proposals,48but on thenext day February 24, only one-half hour; and on March 2,
90 minutes were spent bargaining, and on March 28, only 60
minutes.The reason for the infrequency of meetings must rest pri-marily on Arch Stokes. Aside from the fact that Stokes can-
celed three meetings, on August 22, September 6, and No-
vember 30, 1988 (this last because Kelly and Langager were
not available), he either could not or would not make suffi-
cient time available for meetings despite the urging of the
Union for more frequent meetings.Radisson has given no explanation for the cancellation ofthese meetings, nor for the infrequency of scheduling meet-
ings. In these circumstances, I can only infer and find that
Radisson Did not want to have more meetings.49Looking next at the meetings which were held, we mustconsider the number of hours spent in the meetings, then the
number of hours actually spent in negotiations and answer
the question of who or what was responsible for the dif-
ference, and why. Certainly, Stokes was responsible for most
of the talk which consumed so much time at the bargaining
sessions. Some of his talks may have been at least peripher-
ally connected with the issues, but extended discussions
about health care in America, or former Secretary Califano's
book on the subject would seem to have little relations to
Radisson's proposals on health insurance, the plan described
in the employee handbook, or merit pay increases, where
Radisson's proposals were also derived from the employee
handbook.Despite these examples of talk which seems to be sepa-rated from the issues, it is still difficult to ascribe to Stokes
a motive to delay the proceedings by waves of verbal battal-
ions. Difficult, unless by other evidence some sort of motive
may be discerned. I have already found that Radisson has
violated Section 8(a)(1) and (5) of the Act, by refusing to
meet with the Union over scheduling and job assignments;
by granting wage increases without notification to, or bar-
gaining with, the Union; by refusing to consider applicants
for employment because of their supposed support for the
Union; and by engaging in harassment by surveillance of a
Union's poll of employees on a public sidewalk. All of these
incidents show a lack of respect, indeed even a contempt, for
the Union's rights and responsibilities.In the negotiations themselves, Radisson's chief negotiator,Arch Stokes, showed the same lack of respect, and contempt
for the Union, in his continuing references to the slim major-
ity which the Union obtained in the June 27 card check; andin his premature reference to ``impasse,'' in his challenge to
the Union to ``walk out.'' He continually played on the
Union's alleged shortcomings. Storer was late on one occa-
sion; the Union took a 2-hour caucus on March 27, leadingto allegations of ``not doing their homework;'' the Uniondistributed literature alleged to contain false and misleading
statements;50and the Union published in local newspapers anadvertisement concerning former employee Gencie Benson
and her request for maternity leave. There is nothing in the
record about the Gencie Benson incident other than the
wording on a copy of the offending advertisement submitted
in evidence here.51Thus, we do not know whether Ms. Ben-son was treated as the advertisement says she was, or that
she was not. If Stokes had people who had observed the inci-
dent he could have brought them forward to testify here.
Otherwise his outrage, his refusal to discuss any proposals on
March 10 and his suggestions, again, that the proceedings be
videotaped, or that the employees of the hotel be ``polled to
see if they believed the Gencie Benson ad,'' strikes me as
forced and an exercise is showmanship.52A final item in this group of subjects referred to through-out negotiations by Radisson is corruption and organized
crime. It is true that both the Teamsters and the Hotel and
Restaurant Employee have over the years been the subjects
of investigations, reports, indictments and convictions of var-
ious kinds, involving both corruption and connections with
people identified as being in, or connected with, organized
crime. Stokes made a number of references to these situa-
tions during negotiations, and included in his last proposals
an article which would relieve Radisson of its bargaining ob-
ligation if either Local 17 or 638 is adjudicated by ``a court
of law to be dominated by organized crime, or ceases to be
a labor organization'' within the meaning of the National
Labor Relations Act.Without commenting on the legality or propriety of thisproposal, I note that there is no evidence in this record of
any connection with organized crime or of corruption by ei-
ther of these locals. Nor does the record show that Stokes
made any allegations or statements that these locals were, or
had ever, been mentioned in any of the investigations, re-
ports, indictments or convictions which he mentioned at the
bargaining table. Radisson has advanced no relevant or log-
ical reason why this subject should have been mentioned, or
why, without any demonstrated, or even alleged, connection
between these locals and organized crime and corruption,
there existed a need to include such a provision in a collec-
tive-bargaining agreement.Faced with all this, I can only conclude that the real rea-son for the talk, and the proposed article, was to further deni-
grate the Unions, and to undermine their standing in the eyes 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
53The meetings at the Radisson were open to all employees andthe record notes that some did attend. Both these guests, and bar-
gaining committee members, would, I find, quickly convey the
events at the bargaining table to their associates and coworkers.54Reichhold, supra.55Reichhold, supra at 70.of the employees53and unfairly to weaker their bargainingstrength by placing these people in the same category those
who in fact were the subjects of the investigations, reports
and indictments mentioned by Stokes.I find that this conduct of Radisson both at the bargainingtable, and away from it, ``does not represent the behavior of
an employer that accepts the employees' choses representa-
tive as an equal at the bargaining table and seeks through
good-faith negotiations to reach a collective-bargaining
agreement.'' Thill, Inc., supra. Indeed, the behavior ofRadisson here appears ``as if it was counting on the chance
that the slim majority by which the Union won'' the card
check ``and the passage of'' a reasonable time ``without any
real prospect of a contract would culminate in a sufficient
expression of employee dissatisfaction to permit.'' Radisson
to withdraw recognition on the filing of a decertification peti-
tion, and assist a good-faith doubt of union majority.
Prentice-Hall, Inc., 290 NLRB 646 (1988).Turning to the bargaining proposals made by Radisson, Inote, as the General Counsel has cited, the case of ReichholdChemicals, 288 NLRB 69 (1988), in which the Board clari-fied its rule on the content of bargaining proposals as a fac-
tor in finding an intent to frustrate the bargaining process. In
Reichhold, the Board emphasized that ``in some cases spe-cific proposals might become relevant in determining wheth-
er a party has bargained in bad faith.''That we will read proposals does not mean, however,that we will decide that particular proposals are either
``acceptable'' or ``unacceptable'' to a party. Instead, re-
lying on the Board's cumulative institutional experience
in administering the Act, we shall continue to examine
proposals when appropriate and consider whether, or
the basis of objective factors, a demand is clearly de-
signed to frustrate agreement on a collective-bargaining
contract. The Board's task in cases alleging bad-faith
bargaining is the difficult one of determining a party's
intent from the aggregate of its conduct.54In this case I have attempted to summarize the several fac-tual aspects of Respondent's conduct, both at and away from
the bargaining table in order to reach the conclusion I haveabove, that Respondent's conduct was not undertaken in
good faith and with a view to reaching a collective-bar-
gaining agreement. I do not feel that it is superfluous, or in-
appropriate, to this decision to examine at least some of
Radisson's bargaining proposals to ``consider whether, on the
basis of objective factors'' whether demands are ``clearly de-
signed to frustrate agreement'' on a contract. As the Board
stated, it ``will not have fulfilled its obligation to look at the
whole picture of a party's conduct in negotiations if we have
ignored what is after the central aspect of bargaining, i.e., the
proposals advanced by the parties.''55The first demand to be considered, and one of those thatrun through all of the bargaining sessions, was the broad,
general demand by Arch Stokes that any agreement between
the parties had to be ``tailored'' to the Radisson, an institu-tion which was literally one of a kind. Stokes offered noframe of reference through which Radisson's unique qualities
and requirements could be perceived. The Union was leftcompletely in the dark as to what he meant by this threshold
proposal. The Union offered an agreement covering local
luxury hotels, including the Radisson South Hotel in Bloom-
ington. This was rejected by Stokes on the grounds that the
Radisson Plaza was a downtown hotel, and contract for sub-
urban hotels were not relevant. The Union then presented an
agreement adopted from the Holiday Inn Downtown in Min-
neapolis, but this was rejected because it was not tailored to
the Radisson Plaza. Similarly, a hotel agreement from San
Francisco was rejected because it was not tailored to the
needs of Radisson.At no point did Stokes ever explain, or offer reasons whyRadisson was so different from other hotels either in the city
or the suburbs, or what peculiarities there were which made
the union proposals unacceptable. Even at the hearing,
Stokes continued to argue and maintain that the Radisson
Plaza Minneapolis was a special, unique kind of place which
deserved special treatment. Evidence was introduced through
General Manager John Kelly, who pointed with entirely jus-
tifiable pride to the efforts he and his staff made and con-
tinue to make for their guests, the number of favorable guest
comments and the numerous awards garnered by the hotel
and its management. All of these things show a management
that cares about the image of their hotel, and a staff which
was and is ready and willing to make extra efforts to make
each guest's stay at the Radisson pleasurable and memorable.But none of this can make this hotel that much differentform other similar institutions inside and outside of Min-
neapolis. The Radisson Plaza does not operate independently
of corporate requirements. There are procedures supplied by
corporate headquarters covering many aspects of hotel oper-
ations in order to keep those aspects uniform in the Radisson
group. Stokes proudly maintained that the Radisson was ``a
collection, not a chain,'' and this is a catchy slogan, but the
links were rattling throughout the testimony of Kelly and
Brian Langager on uniform requirements by the corporation,
at least in the areas of personnel, housekeeping, accounting,
food, engineering, and marketing. This kind of central con-
trol may be as appropriate for a collection as for a chain, but
it all leads to the conclusion that Radisson is not a unique
institution, not subject to the usual constraints affecting
other, similar or related institutions.I cannot believe that Stokes was not aware of this fromthe outset of negotiations. Yet he continued to insist on this
ephemeral quality of uniqueness, with special needs and pe-
culiarities not suited to a standard area hotel contract. It is
clear from the evidence here that this special quality was not
only unattainable, but it was nonexistent, and the insistence
on the application of this nonexistent quality to these nego-
tiations was only a pretext forcing Union representatives to
the Sisyphean task of trying, as they did, again and again,
to attain the illusory goal of a contract proposal suitable for
the Radisson Plaza Minneapolis Hotel. The Unions never ac-
complished the task.But, then, neither could Stokes satisfy his own requirementthat the contract proposals should be tailored to the Radisson,
Stokes' first proposal was that the Radisson Employee Hand-
book should be adopted as the parties' contract. The em-
ployee handbook does, neither, fulfill Stokes' requirement 115RADISSON PLAZA MINNEAPOLIS56I am not unware that there was some bargaining here, and someagreements were reached, but these agreement did not affect those
substantive provision on economics which were to be determined
unilaterally by the employee handbook. Similarly, I have not ruled
on other proposals by Radisson, including contract ratification by a
two-thirds majority, annual review of the Union's majority in the
unit, and a provision allowing Radisson to withdraw recognition ifthe Union would find quality of corruption or domination by orga-nized crime. Findings that these provisions, too, were unlawful
would only duplicate the violations I have already found. See, e.g.,
Teamsters Local 251 (McLaughlin & Moran), 299 NLRB 30 (1990).that a proposal be tailored to the Radisson, nor meet anylegal definition of a collective-bargaining proposal at all. We
know, from the testimony of Langager and Kelly, that the
employee handbook was developed under policies prescribed
by Radisson's corporate headquarters. Indeed the handbook
itself avers that if there is any conflict between the handbook
and a ``formal policy,'' then the policy prevails. Thus, the
handbook is not ``tailored'' to the Radisson Plaza Min-
neapolis. Moreover, the employee handbook carefully and
clearly describes itself as ``not an employee contract.'' It
seems equally clear that a offer for a collective-bargaining
agreement, of a document which itself states that it is not a
contract, is not a proposal at all.After its initial ``proposal,'' Radisson did submit three dif-ferent sets of proposals, each a little more detailed than its
predecessor, but all containing a provision which made the
employee handbook an integral part of the proposal, except-
ing the provisions of the handbook from the so-called zipper
clause of the proposed agreement. Here, again, this ambula-
tory document, the employee handbook, which, by its own
terms, may be amended, modified or discontinued at any
time and for any reason, without an obligation to notify or
consult with an collective-bargaining representative, should
not and cannot be considered as a legitimate bargaining pro-
posal.The employee handbook was also made a part ofRadisson's proposals on all wage and fringe benefit pro-
posals on all wage and fringe benefit proposals throughout
all of these bargaining sessions. There was no reason ad-
vanced for these proposals. As stated in Radisson's brief,
Radisson's effort to attain profitability ``would be handi-
capped to the extent Radisson was handcuffed by a union
contract that applied equally to other hotels, irrespective of
the type, quality and location of the hotel.'' There is nothing
wrong, or unlawful about a statement of this type, but there
was in this record no indication that Radisson was having fi-
nancial difficulties of could not, as opposed to ``did not want
to'' pay competitive rates. I do not believe that the collec-
tive-bargaining process in the late 1980's and early 1990's
should permit the taking of positions based on slogans or
empty demands without some justification in fact for the
substance of the propoals.Beyond these thoughts, there is no question in my mindthat the submission of, and adherence to these proposals in-
volving the employee handbook, by an able and experienced
labor relations attorney, through eleven bargaining sessions
over an 8-month period, are ``clearly designed to frustrate
agreement on a collective bargaining contract.'' I, therefore,find that these proposals violate Section 8(a)(1) and (5) of
the Act. Reichhold Chemicals, supra. See also Atlanta HiltonTower, 271 NLRB 1600 (1984); NLRB v. Insurance Agents,361 U.S. 477 (1960); A-1 King Size Sandwiches, 732 F.2d872 (11, 1984), cert. denied 469 U.S. 1035 (1984); Harrah'sMarina Hotel & Casino, 296 NLRB 1116 (1989). CincinnatiEnquirer, 298 NLRB 275 (1990).566. The withdrawal of recognitionIn March 1989, Bob Olgren, an engineer in the Radisson'smaintenance department circulated a decertification petition
among employees in the bargaining unit at the Radisson. He
obtained 87 signatures out of 165 employees alleged in the
petition to be in the unit at that time. He then filed the peti-
tion with the Board's Regional Office (Case 18±RD±1751
filed March 24, 1989).There is no question in this record that Olgren, with someassistance from his fellow engineers, acted on his own, with
no assistance from management.Radisson determined at this point to discontinue bar-gaining with the Unions. By letter dated May 8, 1989, Stokes
and Warren informed Kuschke that the decertification peti-
tion was supported by a majority of the employees in the
unit, and that, because of the pendency of this petition, and
``all circumstances of collective bargaining, and the unions'
filing of a frivolous blocking charge on April 10'' Case 18±
CA±10848, the case here under decision). Radisson had a
good-faith doubt of the Unions' continued majority status.Without considering the numerous ``reasons advanced byRadisson in its letter dated May 8 as amplified and enlarged
in its letter of March 9, 1990, I find that the good-faith doubt
alleged by Radisson based on signatures attached to the de-
certification petition is not warranted in view of the numer-
ous and serious unfair labor practices which I have found in
this case. The signatures of employees, obtensibly gathered
in good faith by Bob Olgren, cannot help having been influ-
enced by a course of conduct by Radisson at the bargaining
table and away from it, from the commencement of bar-
gaining in July 1988 to the gathering of these signatures in
March 1989. Because these signatures are indelibly tainted
with the unfair labor practices I have found, I find that
Radisson did not act in good faith in withdrawing recogni-
tion from the Union. Prentice-Hall, Inc., 290 NLRB 646(1988).IV. THEREMEDY
Having found that the Respondent has committed the un-fair labor practices found above, I shall recommend that it
cease and desist therefrom and that it shall take certain af-
firmative action designed to effectuate the policies of the
Act.Having found that the Respondent has unlawfully with-drawn recognition from the Unions as the collective-bar-
gaining representative of certain of its employees, I shall rec-
ommend that the Respondent upon request recognize the said
Unions as such. Having found that the Respondent has un-
lawfully refused to bargain with the Unions over grievances,
changes in scheduling, and wage increases, I shall rec-
ommend that it shall, upon request meet and bargain with the
Unions concerning these and related issues. Having found
that the Respondent, has not bargained in good faith with the
Unions. I shall recommend that it, upon request, bargain col-
lectively in good faith with the Unions as the representative
of its employees in the agreed-upon unit and in the event that
an understanding is reached, to embody such understanding 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
57If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.58If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''in a written agreement, but, in any event, to negotiate ingood faith for a reasonable time from the commencement of
such negotiations. This reasonable time should start at the
time negotiations begin again, because the facts here show
that at no time after the recognition of the Union in June
1988 did Radisson engaged in good-faith bargaining at the
table. Royal Coach Lines, supra. Having found that the Re-spondent has unlawfully refused to furnish information to the
Unions, I shall recommend that it immediately furnish such
information to the Unions.CONCLUSIONSOF
LAW1. The Respondent, Radisson Plaza Hotel of Minneapolis,is an employer within the meaning of Section 2(2), (6), and
(7) of the Act.2. Hotel Employees and Restaurant Employees Union,Local 17 and Teamsters Local Union No. 638 are labor orga-
nizations within the meaning of Section 2(5) of the Act.3. The Unions are the collective-bargaining representativefor the following appropriate unit:All employees of the Radisson including food, steward,beverage, service, housekeeping, telephone operators,
front desk clerks and hotel maintenance and repair de-
partment; but excluding all clerical employees such as
secretarial, accounting, personnel, room sales, catering
sales, clerical; hosts/hostesses; supervisors as defined in
the NLRB; sales employees, managerial employees,
guards and professional employees.4. The Respondent has violated Section 8(a)(1) and (5) ofthe Act by refusing to hire applicants because of suspicions
that they favored the Union; by harassing and exercising sur-
veillance over union activities on a public sidewalk; by refus-
ing to bargain with the Unions over scheduling, grievances,and wage increases; by refusing to give information as re-
quested; by bargaining in bad faith; and by withdrawal of
recognition of the Unions without having a good-faith doubt
of their majority.On these findings of fact and conclusions of law and onthe entire record in this proceeding, I issue the following rec-
ommended57ORDERThe Respondent, Radisson Plaza Hotel of Minneapolis, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to hire applicants based upon suspicion thatthey are in favor of any union.(b) Engaging in surveillance and harassing union activityor public property adjacent to the Radisson Hotel.(c) Refusing to bargain with the Unions concerning griev-ances, scheduling, wage increases, or any other legitimate
subject of bargaining.(d) Refusing to negotiate in good faith with the Union fora collective-bargaining agreement.(e) Refusing to supply relevant information necessary forcollective bargaining to the Unions.(f) Withdrawing recognition from the Union without agood-faith doubt as to their continuing majority.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate policies of the Act.(a) Upon request, recognize the Unions as the collective-bargaining representative for the employees in the unit found
appropriate herein.(b) Upon request, bargain with the Unions in good faithwith the Unions concerning grievances, scheduling, wages,
and other matters appropriate to bargaining.(c) Upon request commence collective negotiations withthe Unions in good faith with the Unions as the exclusive
representative of these employees in the above-described
unit, and embody in a signed agreement any understanding
reached. Such negotiations under this order shall extend for
a reasonable period from the date of the beginning of such
negotiations.(d) Furnish to the Unions information requested dealingwith employees in the above-described unit.(e) Post at its in Minneapolis, Minnesota, copies of the at-tached notice marked ``Appendix.''58Copies of the notice,on forms provided by the Regional Director for Region 18,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.